Exhibit 10.1
 
 
OFFICE LEASE
 
TOWER PLAZA
SAN MATEO, CALIFORNIA
 
2121 EL CAMINO INVESTORS, LLC,
a Delaware limited liability company,
 as Landlord,
 
and
 
SELECTICA, INC.,
a Delaware corporation
as Tenant.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
3
ARTICLE 2
LEASE TERM
5
ARTICLE 3
BASE RENT
5
ARTICLE 4
ADDITIONAL RENT
6
ARTICLE 5
USE OF PREMISES
7
ARTICLE 6
SERVICES AND UTILITIES
8
ARTICLE 7
REPAIRS
10
ARTICLE 8
ADDITIONS AND ALTERATIONS
10
ARTICLE 9
COVENANT AGAINST LIENS
12
ARTICLE 10
INDEMNIFICATION AND INSURANCE
13
ARTICLE 11
DAMAGE AND DESTRUCTION
16
ARTICLE 12
NONWAIVER
17
ARTICLE 13
CONDEMNATION
17
ARTICLE 14
ASSIGNMENT AND SUBLETTING
18
ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES
20
ARTICLE 16
HOLDING OVER
21
ARTICLE 17
ESTOPPEL CERTIFICATES
21
ARTICLE 18
SUBORDINATION
22
ARTICLE 19
DEFAULTS; REMEDIES
22
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
25
ARTICLE 21
SECURITY DEPOSIT
25
ARTICLE 22
[INTENTIONALLY OMITTED]
26
ARTICLE 23
SIGNS
26
ARTICLE 24
COMPLIANCE WITH LAW
26
ARTICLE 25
LATE CHARGES
27
ARTICLE 26
LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
27
ARTICLE 27
ENTRY BY LANDLORD
27
ARTICLE 28
TENANT PARKING
28
ARTICLE 29
MISCELLANEOUS PROVISIONS
29



 
 
i

--------------------------------------------------------------------------------

 
 
TOWER PLAZA
OFFICE LEASE
 
This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between 2121 EL CAMINO INVESTORS, LLC, a Delaware limited liability company
(“Landlord”), and SELECTICA, INC., a Delaware corporation (“Tenant”).
 
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1.       Date:
July 8, 2011.
 
2.       Building, Premises & Project:
 
 2.1      Building:
That certain twelve (12) story office Building located at 2121 South El Camino
Real, San Mateo, California 94403.  The Building contains approximately 121,004
rentable square feet of space.
 2.2      Premises:
Approximately 10,516 rentable square feet of space located on the second (2nd)
floor of the Building and commonly known as Suite 1000, as further set forth in
Exhibit A to the Office Lease.
 2.3      Project:
The land, parking facilities and the following buildings, including the Building
described in Section 2.1 above, comprising a multi building Project commonly
known as “Tower Plaza,” as further set forth in Section 1.1.2 of this Lease:
(a) 12-story Building containing approximately 121,004 square feet of rentable
space, whose address is 2121 South El Camino Real, San Mateo, California; and
(b) One 1-story building and three (3) 3-story buildings (collectively, the
“Other Buildings”) referred to as buildings A, B, C and D, respectively, which
collectively contain approximately 78,438 square feet of rentable space.
The total rentable square footage of space in the Project is 199,442, which
shall be deemed the actual rentable square footage in the Project.
3.       Lease Term
          (Article 2):
 
 3.1      Length of Term:
Thirty-nine (39) months.  Tenant has a one-time option to extend the initial
Lease Term for two (2) years as provided in Exhibit G attached hereto.
 3.2      Commencement Date:
October 1, 2011.
     3.3      Lease Expiration Date:
The last day of the thirty-ninth (39th) full calendar month following the
Commencement Date.

 
 
1

--------------------------------------------------------------------------------

 
 
4.       Base Rent (Article 3):
Months                                Monthly Base Rent
1 – 3                                      $-0-
4 – 12                                    $19,980.40
13 – 24                                  $20,579.81
25 – 36                                  $21,197.21
37 – 39                                  $21,833.12
The foregoing schedule starts as of the Commencement Date.   If the Commencement
Date is other than the first day of a calendar month, the first month of the
Lease Term shall include the remainder of the calendar month in which the
Commencement Date occurs plus the next first full calendar month;
provided,  however, that the inclusion of the partial month in which the
Commencement Date occurs with the next full calendar month as the first month of
the Term shall not entitle Tenant to any additional free monthly Base Rent.  The
first three months of the Lease Term shall be referred to as the “Base Rent
Abatement Period,” except if the Commencement Date occurs other than on the
first day of a calendar month, in which case the Base Rent Abatement Period
shall be ninety (90) days from and including the Commencement Date.  Tenant is
not obligated to pay monthly Base Rent for the Basic Rent Abatement Period,
except has hereinafter provided.
5.       Base Year
          (Exhibit C):
Calendar year 2011.
6.       Tenant’s Share
          (Exhibit C):
8.69% of the Building based on the ratio that the rentable square feet in the
Premises bears to the total rentable square feet in the Building; and
5.27% of the Project based on the rentable square feet in the Premises bears to
the total rentable square feet in the Project.
7.       Permitted Use
          (Article 5):
Tenant shall use the Premises solely for general office use and uses incidental
thereto (the “Permitted Use”), subject to all provisions of this Lease, and all
applicable zoning, building codes and the CC&R’s (as defined in Article 5 of
this Lease).
8.       Security Deposit
          (Article 21):
$22,470.00.
9.       Parking Pass Ratio
          (Article 28):
A total of thirty-two (32) unreserved parking passes for the Premises.
10.     Address of Tenant
          (Section 29.16):
Prior to the Commencement Date:
1740 Technology Drive, Suite 460
San Jose, California  95110
Attention:  President
and
From and after the Commencement Date:
At the Premises
Attention:  President

 
 
2

--------------------------------------------------------------------------------

 
 
11.     Address of Landlord
          (Section 29.16):
2121 El Camino Investors, LLC
c/o Swift Realty Partners
2121 South El Camino Real, Suite B101
San Mateo, CA  94403
Attention:  Trish Kincheloe, Property Manager
with a copy to:
c/o Swift Realty Partners
One Ferry Building, Suite 201
San Francisco, CA  94111
Attention:  Craig Firpo, Vice President
 
12.     Broker(s)
          (Section 29.20):
 
Cornish & Carey Commercial Newmark Knight Frank representing Landlord and
Colliers International representing Tenant.
 
13.     Guarantor(s)
 
Not Applicable
14.     Exhibits:
 
The following exhibits attached hereto and incorporated into this lease by
reference.
Exhibit A – Outline of the Premises
Exhibit B – Work Letter
Exhibit C – Operating Expense Definitions and Calculation Procedures
Exhibit D – Rules and Regulations
Exhibit E – Form of Tenant’s Estoppel Certificate
Exhibit F – Notice of Lease Term Dates
Exhibit G – Option to Extend
Exhibit H – Asbestos Notification to Tenants
Exhibit I – List of Personal Property
 

 
The foregoing Summary is hereby incorporated into and made a part of this
Lease.  Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above and shall be construed to incorporate all
of the terms provided under the particular paragraph pertaining to such
information.  In the event of any conflict between the Summary and the Lease,
the Summary shall control.
 
ARTICLE 1
 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
 
1.1           Premises, Building, Project and Common Areas.
 
 
3

--------------------------------------------------------------------------------

 
 
1.1.1           The Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 2.2 of the Summary
(the “Premises”).  The outline of the Premises is set forth in Exhibit A
attached hereto.  The parties hereto agree that the lease of the Premises is
upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants to keep and perform each and all of such provisions of this
Lease by it to be kept and performed.  The parties hereto hereby acknowledge
that the purpose of Exhibit A is to show the approximate location of the
Premises in the “Building,” as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the “Project,” as that term is defined in Section 1.1.2,
below.  Except as specifically set forth in this Lease and in the Work Letter
attached hereto as Exhibit B (the “Work Letter”), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises.  Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business.  The
taking of possession of the Premises by Tenant shall conclusively establish that
the Premises and the Building were at such time in good and sanitary order,
condition and repair.
 
1.1.2           The Building and The Project.  The Premises are a part of the
building set forth in Section 2.1 of the Summary (the “Building”).  The Building
is part of a multi building office project known as “Tower Plaza.”  The term
“Project,” as used in this Lease, shall mean (i) the Building and the Other
Buildings (collectively, the “Buildings”), (ii) any outside plaza areas,
walkways, driveways, courtyards, public and private streets, transportation
facilitation areas and other improvements and facilities now or hereafter
constructed surrounding and/or servicing the Buildings, including surface
parking facilities and any parking structures now or hereafter servicing the
Buildings (collectively, the “Parking Facilities”), which are designated from
time to time by Landlord as common areas (or parking facilities, as the case may
be) appurtenant to or servicing the Buildings; (iii) any additional buildings,
improvements, facilities, parking areas and structures and common areas which
Landlord (and/or any common area association formed by Landlord or Landlord’s
assignee for the Project) may add thereto from time to time within or as part of
the Project; and (iv) the land upon which any of the foregoing are situated.
 
1.1.3           Common Areas.  Tenant shall have the non-exclusive right to use
in common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the “Common Areas”).  The Common Areas shall consist of the “Project
Common Areas” and the “Building Common Areas.”  The term “Project Common Areas,”
as used in this Lease, shall mean the portion of the Project designated as such
by Landlord.  The term “Building Common Areas,” as used in this Lease, shall
mean the portions of the Common Areas located within the Building designated as
such by Landlord.  The manner in which the Common Areas are maintained and
operated shall be at the sole discretion of Landlord and the use thereof shall
be subject to such rules, regulations and restrictions as Landlord may make from
time to time, provided that such rules, regulations and restrictions do not
unreasonably interfere with the rights granted to Tenant under this Lease and
the permitted use granted under Article 5, below.  Landlord reserves the right
to close temporarily, make alterations or additions to, or change the location
of elements of the Project and the Common Areas; provided that no such changes
shall be permitted which materially reduce Tenant’s rights or access
hereunder.  Except when and where Tenant’s right of access is specifically
excluded in this Lease, Tenant shall have the right of access to the Premises,
the Building, and the Project parking facility twenty-four (24) hours per day,
seven (7) days per week during the “Lease Term,” as that term is defined in
Article 2 below.
 
1.2           Stipulation of Rentable Square Feet of Premises and Building.  For
purposes of this Lease, “rentable square feet” of the Premises shall be deemed
as set forth in Section 2.2 of the Summary and the rentable square feet of the
Building shall be deemed as set forth in Section 2.1 of the Summary.
 
 
4

--------------------------------------------------------------------------------

 
 
1.3           Existing Furniture.  Attached hereto as Exhibit I is a list of the
existing furniture and personal property in the Premises as of the date of this
Lease (“Personal Property”).  Tenant may use the Personal Property during the
Lease Term while Tenant is leasing and occupying all of the Premises.  Tenant
shall not remove any of the Personal Property from the Premises. Landlord does
not represent or warrant the condition or utility of the Personal Property and
Landlord shall not be responsible for any defect, whether latent or patent, in
the Personal Property.  Landlord will not be responsible to repair, maintain or
replace any of the Personal Property, even if any of the Personal Property is
damaged by any casualty.  Landlord makes no representation or warranty
whatsoever with respect to the condition of the Personal Property or its
suitability for Tenant’s use, such use to be on an “as-is” basis. If the Lease
Term is terminated for any reason, including, without limitation, due to a
default by Tenant, a casualty or condemnation, Tenant shall have no right to any
of the Personal Property.  Tenant shall be responsible for any damage to the
Personal Property subject to reasonable wear and tear, except if caused by
Landlord or any of its employees, agents or contractors.
 
1.4           Access for Occupant of Suite 1002.  Suite 1002, which contains
approximately 1,000 square feet of rentable space, is located on the floor where
the Premises are located in the area crossed hatched area in Exhibit A and noted
as not part of the Premises.  Suite 1002 is currently leased to New Cingular
Wireless PCS, LLC (“Suite 1002 Tenant”) pursuant to a separate lease agreement
with Landlord.  Landlord has disclosed to Tenant that access to Suite 1002 from
the elevators on the 10th floor of the Building may only be done by initially
entering the Premises.  Tenant agrees that the Suite 1002 Tenant and its
employees, guests, agents and contractors shall have access through the entrance
of the Premises and continuing to the entrance to Suite 1002.  Such access shall
be available 24 hours a day, seven days a week.  Tenant shall provide Suite 1002
Tenant with keys to allow the Suite 1002 Tenant to have such access.  Tenant
agrees not to interfere with Suite 1002 Tenant’s access to Suite 1002 or the
conduct of Suite 1002 Tenant’s business in Suite 1002.
 
ARTICLE 2
 
LEASE TERM
 
2.1           Initial Lease Term.  The provisions of this Lease shall be
effective as of the date of this Lease.  The term of this Lease (the “Lease
Term”) shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the “Commencement Date”), and
shall terminate on the date set forth in Section 3.3 of the Summary (the “Lease
Expiration Date”) unless this Lease is sooner terminated as hereinafter
provided.  At any time during the Lease Term, Landlord may deliver to Tenant a
notice in the form as set forth in Exhibit F, attached hereto, as a confirmation
only of the information set forth therein, which Tenant shall execute and return
to Landlord within five (5) days of receipt thereof.  The failure or delay by
Landlord to request such form or the failure or delay by Tenant in executing and
providing such form shall not delay the Commencement Date.
 
2.2           Pre-Term Access.  In the event Landlord elects in its discretion
to permit Tenant, or any agent, employee or contractor of Tenant, to enter, use
or occupy the Premises prior to the Commencement Date, such entry, use or
occupancy shall be subject to all the provisions of this Lease other than the
payment of monthly Base Rent, including, without limitation, Tenant’s compliance
with the insurance and indemnity requirements of this Lease.  Said early
possession shall not advance the expiration date of the initial Lease Term.  In
the event that Landlord so permits such early access to the Premises, Tenant
agrees that it shall not in any way interfere with the progress of Landlord’s
work (if any) by such entry. Should such entry prove an impediment to the
progress of Landlord’s work, in Landlord’s judgment, Landlord may demand that
Tenant forthwith vacate the Premises until such time as Landlord’s work is
complete, and Tenant shall immediately comply with this demand. During the
course of any pre-term possession, whether such pre-term period arises because
of an obligation of construction on the part of Landlord, or otherwise, all
terms and conditions of this Lease.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
BASE RENT
 
Tenant shall pay, without prior notice or demand, to Landlord or Landlord’s
agent at the management office of the Project, or, at Landlord’s option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever.  The Base Rent for the first full month of the Lease Term following
the Base Rent Abatement Period shall be paid at the time of Tenant’s execution
of this Lease.  If any payment of Rent is for a period which is shorter than one
month, the Rent for any such fractional month shall accrue on a daily basis
during such fractional month and shall total an amount equal to the product of
(i) a fraction, the numerator of which is the number of days in such fractional
month and the denominator of which is the actual number of days occurring in
such calendar month, and (ii) the then-applicable monthly installment of Base
Rent.  All other payments or adjustments required to be made under this Lease
that requires proration on a time basis shall be prorated on the same basis.
 
ARTICLE 4
 
ADDITIONAL RENT
 
4.1           In General.  In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct
Expenses,” as those terms are defined in Sections 1.1.6 and 1.1.2, respectively,
of Exhibit C attached to this Lease, which are in excess of the amount of Direct
Expenses applicable to the “Base Year,” as that term is defined in Section 1.1.1
of Exhibit C; provided, however, that in no event shall any decrease in Direct
Expenses for any Expense Year below Direct Expenses for the Base Year entitle
Tenant to any decrease in Base Rent or any credit against sums due under this
Lease.  Such payments by Tenant, together with any and all other amounts payable
by Tenant to Landlord pursuant to this Lease, are hereinafter collectively
referred to as the “Additional Rent,” and the Base Rent and the Additional Rent
are herein collectively referred to as “Rent.”  All amounts due under this
Article 4 and Exhibit C as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent; provided, however, the parties hereby
acknowledge that the first monthly installment of Tenant’s Share of any
“Estimated Excess,” as that term is set forth in, and pursuant to the terms and
conditions of, Section 1.3.2 of Exhibit C, shall first be due and payable for
the calendar month occurring immediately following the expiration of the Base
Year.  Without limitation on other obligations of Tenant which survive the
expiration of the Lease Term, the obligations of Tenant to pay the Additional
Rent provided for in this Article 4 and Exhibit C shall survive the expiration
of the Lease Term.
 
4.2           Taxes and Other Charges for Which Tenant Is Directly Responsible.
 
4.2.1           Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises.  If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2.2           If any improvements are constructed or installed in the Premises
after the Commencement Date at Tenant’s request, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.2.1,
above.
 
4.2.3           Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises, except Tenant shall not be required to pay Landlord’s
federal or state or income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project).
 
4.3           Landlord’s Books and Records.  Upon Tenant’s written request given
not more than ninety (90) days after Tenant’s receipt of a Statement (as defined
in Exhibit C) for a particular Expense Year, and provided that Tenant is not
then in default under this Lease beyond the applicable cure period provided in
this Lease, specifically including, but not limited to, the timely payment of
Additional Rent (whether or not the same is subject of the dispute), Landlord
shall furnish or make available to Tenant such reasonable supporting
documentation in connection with said Building Direct Expenses as Tenant may
reasonably request.  Landlord shall provide said information to Tenant within
sixty (60) days after Tenant’s written request therefor.  Within one hundred
eighty (180) days after receipt of a Statement by Tenant (the “Review Period”),
if Tenant disputes the amount of Additional Rent set forth in the Statement,
either an employee of Tenant or an independent certified public accountant
(which accountant (A) is a member of a nationally or regionally recognized
accounting firm which has previous experience in reviewing financial operating
records of landlords of office buildings, and (B) is not working on a
contingency fee basis [i.e., Tenant must be billed based on the actual time and
materials that are incurred by the accounting firm in the performance of the
audit], designated and paid for by Tenant (“Tenant’s Accountant”), may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord’s
records with respect to the Statement at Landlord’s corporate offices, provided
that (i) Tenant is not then in default under this Lease (beyond any applicable
notice and cure periods), (ii) Tenant has paid all amounts required to be paid
under the applicable Estimate Statement and Statement, as the case may be, and
(iii) a copy of the audit agreement between Tenant and its particular auditor
has been delivered to Landlord prior to the commencement of the audit.  In
connection with such inspection, Tenant and Tenant’s agents must agree in
advance to follow Landlord’s reasonable rules and procedures regarding
inspections of Landlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection.  Any audit report prepared
by Tenant’s employee or Tenant’s Accountant shall be delivered concurrently to
Landlord and Tenant within the one hundred eighty (180) day period reference
above.  Tenant’s failure to dispute the amount of Additional Rent set forth in
any Statement within the Review Period shall be deemed to be Tenant’s approval
of such Statement and Tenant, thereafter, waives the right or ability to dispute
the amounts set forth in such Statement.  If after such inspection, Tenant still
disputes such Additional Rent, a determination as to the proper amount shall be
made, at Tenant’s expense, by an independent certified public accountant (the
“Accountant”) selected by Landlord and subject to Tenant’s reasonable approval;
provided that if such determination by the Accountant proves that Direct
Expenses were overstated by more than five percent (5%), then the cost of the
Accountant and the cost of such determination shall be paid for by Landlord.
Tenant hereby acknowledges that Tenant’s sole right to inspect Landlord’s books
and records and to contest the amount of Direct Expenses payable by Tenant shall
be as set forth in this Section 4.3, and Tenant hereby waives any and all other
rights pursuant to applicable law to inspect such books and records and/or to
contest the amount of Direct Expenses payable by Tenant.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
USE OF PREMISES
 
Tenant shall use the Premises solely for the “Permitted Use,” as that term is
defined in Section 7 of the Summary, and Tenant shall not use or permit the
Premises to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord’s sole and
absolute discretion.  Tenant shall not allow occupancy density of use of the
Premises which is greater than the total number of parking passes granted to
Tenant under this Lease (i.e., as more particularly set forth in Section 9 of
the Summary).  Tenant covenants and agrees that it shall not use, or suffer or
permit any person or persons to use, the Premises or any part thereof for any
use or purpose contrary to the rules and regulations promulgated by Landlord
from time to time (“Rules and Regulations”), the current set of which (as of the
date of this Lease) is attached to this Lease as Exhibit D; or in violation of
the laws of the United States of America, the State of California, or the
ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the
Building, or in a manner otherwise inconsistent with the character of the
Project as a first-class office building Project.  Tenant shall faithfully
observe and comply with the Rules and Regulations.  Tenant shall comply with all
recorded covenants, conditions, and restrictions currently affecting the
Project.  Additionally, Tenant acknowledges that the Project may be subject to
any future covenants, conditions and restrictions (the “CC&Rs”) which Landlord,
in Landlord’s discretion, deems reasonably necessary or desirable, and Tenant
agrees that this Lease shall be subject and subordinate to such CC&Rs and Tenant
shall promptly recognize such CC&Rs by executing a commercially reasonable form
of recognition.
 
ARTICLE 6

 
SERVICES AND UTILITIES
 
6.1           Standard Tenant Services.  Landlord shall provide the following
services on all days (unless otherwise stated below) during the Lease Term.
 
6.1.1           Subject to reasonable change implemented by Landlord and all
governmental rules, regulations and guidelines applicable thereto, Landlord
shall provide heating and air conditioning (“HVAC”) when necessary for normal
comfort for normal office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday
through Friday (collectively, the “Building Hours”), except for the date of
observation of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and, at Landlord’s reasonable discretion, other
locally or nationally recognized holidays (collectively, the “Holidays”).  The
daily time periods identified hereinabove are sometimes referred to as the
“Business Hours.”  Any HVAC usage after Building Hours may be provided by
Landlord after Tenant arranges for same with Landlord’s property manager.  After
Building Hours usage of HVAC shall be paid for by Tenant at the current rate of
$75.00 per hour or portion thereof and such rate is subject to change by
Landlord from time to time.
 
6.1.2           As part of Operating Expenses, Landlord shall provide adequate
electrical wiring and facilities and power for normal general office use as
determined by Landlord.  The cost of all utilities for such service shall be
included in Operating Expenses for which Tenant shall pay Tenant Share of
Operating Expenses, subject to Section 6.2.
 
6.1.3           As part of Operating Expenses, Landlord shall replace lamps,
starters and ballasts for Building standard lighting fixtures within the
Premises.  In addition, Tenant shall bear the cost of replacement of lamps,
starters and ballasts for non-Building standard lighting fixtures within the
Premises.
 
 
8

--------------------------------------------------------------------------------

 
 
6.1.4           Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes.
 
6.1.5           Landlord shall provide janitorial services five (5) days per
week, except the date of observation of the Holidays, in and about the Premises
and window washing services in a manner consistent with other comparable
buildings in the vicinity of the Project.
 
6.1.6           Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours, shall have one elevator
available at all other times.
 
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
 
6.2           Overstandard Tenant Use.  Tenant shall not, without Landlord’s
prior written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease.  If such consent is given, Landlord shall have the
right to require installation of supplementary air conditioning units or other
facilities in the Premises, including supplementary or additional metering
devices, and the cost thereof, including the cost of installation, operation and
maintenance, increased wear and tear on existing equipment and other similar
charges, shall be paid by Tenant to Landlord upon billing by Landlord.  If
Tenant uses water, electricity, heat or air conditioning in excess of that
supplied by Landlord pursuant to Section 6.1 of this Lease (such as by way of
example only, electricity for heat or air conditioning for a server room),
Tenant shall pay to Landlord, upon billing, the cost of such excess consumption,
the cost of the installation, operation, and maintenance of equipment which is
installed in order to supply such excess consumption, and the cost of the
increased wear and tear on existing equipment caused by such excess consumption;
and Landlord may install devices to separately meter any increased use and in
such event Tenant shall pay the increased cost directly to Landlord, on demand,
at the rates charged by the public utility company furnishing the same,
including the cost of such additional metering devices.  Tenant’s use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers or wiring installation, and subject to the terms of Section 29.26,
below.  If Tenant desires to use heat, ventilation or air conditioning during
hours other than those for which Landlord is obligated to supply such utilities
pursuant to the terms of Section 6.1 of this Lease, Tenant shall give Landlord
such prior notice, if any, as Landlord shall from time to time establish as
appropriate, of Tenant’s desired use in order to supply such utilities, and
Landlord shall supply such utilities to Tenant at such hourly cost to Tenant
(which shall be treated as Additional Rent) as Landlord shall from time to time
establish.
 
6.3           Interruption of Use.  Except as provided below in Section 6.4,
Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord’s reasonable control; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.
 
 
9

--------------------------------------------------------------------------------

 
 
6.4           Abatement of Rent When Tenant Is Prevented From Using
Premises.  In the event that Tenant is prevented from using, and does not use,
the Premises or any portion thereof, for five (5) consecutive business days (the
“Eligibility Period”), as a result of any failure by Landlord to provide to the
Premises any of the essential utilities required to be provided in Section 6.1
above, then Tenant’s obligation to pay Base Rent and Tenant’s Share of Direct
Expenses shall be abated or reduced, as the case may be, from and after the
first (1st) day following the Eligibility Period and continuing until such time
that Tenant continues to be so prevented from using, and does not use, the
Premises or a portion thereof, in the proportion that the rentable square feet
of the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable square feet of the Premises; provided, however,
that Tenant shall only be entitled to such abatement of rent if the failure to
provide the essential utilities arise out of or results from a matter within
Landlord’s reasonable control.  To the extent Tenant shall be entitled to
abatement of rent because of a damage or destruction pursuant to Article 11 or a
condemnation pursuant to Article 13, then the terms of this Section 6.4 shall
not be applicable.
 
ARTICLE 7
 
REPAIRS
 
Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures, equipment, window coverings, and furnishings therein,
and the floor or floors of the Building on which the Premises are located, in
good order, repair and condition at all times during the Lease Term.  In
addition, Tenant shall, at Tenant’s own expense, but under the supervision and
subject to the prior approval of Landlord, and within any reasonable period of
time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant;  provided however, that, at Landlord’s option, or
if Tenant fails to make such repairs, Landlord may, after written notice to
Tenant and Tenant’s failure to repair within five (5) days thereafter, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord’s involvement with such repairs and replacements forthwith upon being
billed for same.  Notwithstanding the foregoing, Landlord shall be responsible
for repairs to the exterior walls, foundation and roof of the Building, the
structural portions of the floors of the Building, and the systems and equipment
of the Building, except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant’s expense, or, if covered by
Landlord’s insurance, Tenant shall only be obligated to pay any deductible in
connection therewith.  Landlord may, but shall not be required to, enter the
Premises at all reasonable times and upon at least 24 hours prior notice to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, except
for (i) emergencies, or (ii) repairs which are the obligation of Tenant
hereunder which Tenant fails to make after the applicable notice and cure
period, any such entry into the Premises by Landlord shall be performed in a
manner so as not to materially interfere with Tenant’s use of, or access to, the
Premises; provided that, with respect to item (ii) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant’s use
of, or access to, the Premises.  Tenant hereby waives any and all rights under
and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
ADDITIONS AND ALTERATIONS
 
8.1           Landlord’s Consent to Alterations.  Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) business days prior to the commencement
thereof, and which consent shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which affects the structural portions or the systems or equipment
of the Building or is visible from the exterior of the
Building.  Notwithstanding the foregoing, Tenant shall be permitted to make
Alterations following ten (10) business days notice to Landlord, but without
Landlord’s prior consent, to the extent that such Alterations do not
(i) adversely affect the systems and equipment of the Building, exterior
appearance of the Building, or structural aspects of the Building, or
(ii) adversely affect the value of the Premises or Building (the “Cosmetic
Alterations”).  The construction of the initial improvements to the Premises
shall be governed by the terms of the Work Letter and not the terms of this
Article 8.  Landlord may impose, as a condition of its consent to any and all
Alterations or repairs of the Premises or about the Premises, such requirements
as Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that Tenant utilize for such purposes only
contractors reasonably approved by Landlord.  If Landlord shall give its
consent, the consent shall be deemed conditioned upon Tenant acquiring a permit
to do the work from appropriate governmental agencies, the furnishing of a copy
of such permit to Landlord prior to the commencement of the work, and the
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner.  If such Alterations will involve the use of or disturb
hazardous materials or substances existing in the Premises, Tenant shall comply
with Landlord’s rules and regulations concerning such hazardous materials or
substances.  Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the City where the Project is located, all in
conformance with Landlord’s construction rules and regulations; provided,
however, that prior to commencing to construct any Alteration, Tenant shall meet
with Landlord to discuss Landlord’s design parameters and code compliance
issues.  In the event Tenant performs any Alterations in the Premises which
require or give rise to governmentally required changes to the “Base Building,”
as that term is defined below, then Landlord shall, at Tenant’s expense, make
such changes to the Base Building.  The “Base Building” shall include the
structural portions of the Building, and the public restrooms, elevators, exit
stairwells and the systems and equipment located in the internal core of the
Building on the floor or floors on which the Premises are located.  In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the  Project.  Tenant shall retain
any union trades to the extent designated by Landlord.  Further, Tenant shall
not use (and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas.  In
addition to Tenant’s obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of Contra Costa in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and as a condition precedent to the enforceability and validity of
Landlord’s consent, Tenant shall deliver to the management office for the
Project a reproducible copy of the “as built” and CAD drawings of the
Alterations, to the extent applicable, as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.
 
 
11

--------------------------------------------------------------------------------

 
 
8.2           Payment for Improvements. If payment is made directly to
contractors, Tenant shall (i) comply with Landlord’s requirements for final lien
releases and waivers in connection with Tenant’s payment for work to
contractors, and (ii) sign Landlord’s standard contractor’s rules and
regulations.  If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to five percent of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord’s involvement with such work.  If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord’s  reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord’s review of such work.
 
8.3           Construction Insurance. In addition to the requirements of
Article 10 of this Lease, in the event that Tenant makes any Alterations, prior
to the commencement of such Alterations, Tenant shall provide Landlord with
evidence that Tenant carries “Builder’s All Risk” insurance in an amount
reasonably approved by Landlord covering the construction of such Alterations,
and such other insurance as Landlord may reasonably require, it being understood
and agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof.  In addition,
Landlord may, in its reasonable discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee.
 
8.4           Landlord’s Property.  Landlord and Tenant hereby acknowledge and
agree that (i) all Alterations, improvements, fixtures, equipment and/or
appurtenances which may be installed or placed in or about the Premises
(excluding Tenant’s removable trade fixtures, furniture or non-affixed office
equipment), from time to time, shall be at the sole cost of Tenant and shall be
and become part of the Premises and the property of Landlord, and (ii) the
Improvements to be constructed in the Premises pursuant to the Work Letter
shall, upon completion of the same, be and become a part of the Premises and the
property of Landlord.  Furthermore, Landlord may, by written notice to Tenant
prior to the end of the Lease Term, or given following any earlier termination
of this Lease, require Tenant, at Tenant’s expense, to remove any Alterations or
improvements in the Premises located within the Premises and to repair any
damage to the Premises and Building caused by such removal and return the
affected portion of the Premises to a building standard improved condition as
determined by Landlord; provided, however, if, in connection with its notice to
Landlord with respect to any such Alterations or Cosmetic Alterations,
(x) Tenant requests Landlord’s decision with regard to the removal of such
Alterations or Cosmetic Alterations, and (y) Landlord thereafter agrees in
writing to waive the removal requirement with regard to such Alterations or
Cosmetic Alterations, then Tenant shall not be required to so remove such
Alterations or Cosmetic Alterations; provided further, however, that if Tenant
requests such a determination from Landlord and Landlord, within ten
(10) business days following Landlord’s receipt of such request from Tenant with
respect to Alterations or Cosmetic Alterations, fails to address the removal
requirement with regard to such Alterations or Cosmetic Alterations, Landlord
shall be deemed to have agreed to waive the removal requirement with regard to
such Alterations or Cosmetic Alterations.  If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises, and returns the affected portion of the Premises
to a building standard improved condition as determined by Landlord, then at
Landlord’s option, either (A) Tenant shall be deemed to be holding over in the
Premises and Rent shall continue to accrue in accordance with the terms of
Article 16, below, until such work shall be completed, or (B) Landlord may do so
and may charge the cost thereof to Tenant.  Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
COVENANT AGAINST LIENS
 
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall remove any such lien or
encumbrance by bond or otherwise within five (5) days after notice by Landlord,
and if Tenant shall fail to do so, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for investigating the
validity thereof.  The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.
 
ARTICLE 10
 
INDEMNIFICATION AND INSURANCE
 
10.1         Indemnification and Waiver.  Except to the extent of the negligence
or willful misconduct of the Landlord or the “Landlord Parties” (as that term is
defined below), Tenant hereby assumes all risk of damage to property or injury
to persons in, upon or about the Premises from any cause whatsoever and agrees
that Landlord, its partners, subpartners and their respective officers, agents,
servants, employees, and independent contractors (collectively, “Landlord
Parties”) shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant.  Other than to the extent arising out of the negligence
or willful misconduct of the Landlord or the Landlord Parties, Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys’ fees) incurred in connection with or
arising from:  (a) any causes in, on or about the Premises; (b) the use or
occupancy of the Premises by Tenant or any person claiming under Tenant; (c) any
activity, work, or thing done, or permitted or suffered by Tenant in or about
the Premises; (d) any acts, omission, or negligence of Tenant or any person
claiming under Tenant, or the contractors, agents, employees, invitees, or
visitors of Tenant or any such person (collectively, “Tenant Parties”); (e) any
breach, violation, or non-performance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees, or visitors of Tenant or
any such person of any term, covenant, or provision of this Lease or any law,
ordinance, or governmental requirement of any kind; (f) any injury or damage to
the person, property, or business of Tenant, its employees, agents, contractors,
invitees, visitors, or any other person entering upon the Premises under the
express or implied invitation of Tenant; or (g) the placement of any personal
property or other items within the Premises.  Should Landlord be named as a
defendant in any suit brought against Tenant in connection with or arising out
of Tenant’s occupancy of the Premises, Tenant shall pay to Landlord its costs
and expenses incurred in such suit, including without limitation, its actual
professional fees such as appraisers’, accountants’ and attorneys’
fees.  Further, Tenant’s agreement to indemnify Landlord pursuant to this
Section 10.1 is not intended and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to Tenant’s indemnification obligations; nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease.  The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
 
10.2         Tenant’s Compliance With Landlord’s Fire and Casualty
Insurance.  Tenant shall, at Tenant’s expense, comply with Landlord’s insurance
company requirements pertaining to the use of the Premises.  If Tenant’s conduct
or use of the Premises causes any increase in the premium for such insurance
policies then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.
 
 
13

--------------------------------------------------------------------------------

 
 
10.3         Tenant’s Insurance.  Tenant shall maintain the following coverages
in the following amounts.  The required evidence of coverage must be delivered
to Landlord on or before the date required under Section 10.4(I) sub-sections
(x) and (y), or Section 10.4(II) below (as applicable).  Such policies shall be
for a term of at least one (1) year, or the length of the remaining term of this
Lease, whichever is less.
 
10.3.1         Commercial General Liability Insurance (including contractual
liability coverage equivalent to ISO CG 00 01) covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) based upon or arising out of Tenant’s operations, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be written on an “occurrence” basis.  Landlord and any other party the
Landlord so specifies that has a material financial interest in the Project,
including Landlord’s managing agent, ground lessor and/or lender, if any, shall
be named as additional insureds as their interests may appear using Insurance
Service Organization’s form CG2011 or a comparable form approved by
Landlord.  Tenant shall provide an endorsement or policy excerpt showing that
Tenant’s coverage is primary and any insurance carried by Landlord shall be
excess and non-contributing.  The coverage shall also be extended to include
damage caused by heat, smoke or fumes from a hostile fire.  The policy shall not
contain any intra-insured exclusions as between insured persons or
organizations.  This policy shall include coverage for     liabilities assumed
under this Lease as an insured contract for the performance of        Tenant’s
insured indemnity obligations under this Lease on a basis equivalent to ISO CG
00 01 and subject to all other terms of the Policy.  The limits of said
insurance shall not, however, limit the liability of Tenant nor relieve Tenant
of any obligation hereunder.  Limits of liability insurance shall not be less
than the following; provided, however, such limits may be achieved through the
use of an Umbrella/Excess Policy:


Bodily Injury and
Property Damage Liability
 
$3,000,000 each occurrence
 
Personal Injury and Advertising Liability
$3,000,000 each occurrence
 
Tenant Legal Liability/Damage to Rented Premises Liability
$500,000.00

 
10.3.2         Property Insurance covering (i) all office furniture, personal
property, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant’s business
personal property on the Premises installed by, for, or at the expense of
Tenant, and (ii) all Alterations performed in the Premises.  Such insurance
shall be written on a Special Form basis, for the full replacement cost value
(subject to reasonable deductible amounts), without deduction for depreciation
of the covered items and in amounts that meet any co-insurance clauses of the
policies of insurance and shall include coverage for     all perils included in
the CP 10 30       Causes of Loss --Special Form .
 
   10.3.2.1         Adjacent Premises.  Tenant shall pay for any increase in the
premiums for the property insurance of the Project if said increase is caused by
Tenant’s acts, omissions, use or occupancy of the Premises.
 
   10.3.2.2         Property Damage.  Tenant shall use the proceeds from any
such insurance for the replacement of trade fixtures and Alterations.
 
 
14

--------------------------------------------------------------------------------

 
 
   10.3.2.3         No representation of Adequate Coverage.  Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.
 
10.3.3         Property Insurance Subrogation.  Landlord and Tenant intend that
their respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder.  The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers.  Landlord and Tenant hereby represent
and warrant that their respective “all risk” property insurance policies include
a waiver of (i) subrogation by the insurers, and (ii) all rights based upon an
assignment from its insured, against Landlord and/or any of the Landlord Parties
or Tenant and/or any of the Tenant Parties (as the case may be) in connection
with any property loss risk thereby insured against.  If either party hereto
fails to maintain the waivers set forth in items (i) and (ii) above, the party
not maintaining the requisite waivers shall indemnify, defend, protect, and hold
harmless the other party for, from and against any and all claims, losses,
costs, damages, expenses and liabilities (including, without limitation, court
costs and reasonable attorneys’ fees) arising out of, resulting from, or
relating to, such failure.
 
10.3.4         Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.
 
10.3.5         Worker’s Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer’s Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.
 
10.3.6         Commercial Automobile Liability Insurance covering all Owned (if
any), Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.
 
10.4         Form of Policies.  The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease.  Such insurance shall (i) be issued by an insurance
company having an AM Best rating of not less than A-X, or which is otherwise
acceptable to Landlord and licensed to do business in the State of California,
(ii) be in form and content reasonably acceptable to Landlord and complying with
the requirements of Section 10.3 (including, Sections 10.3.1 through 10.3.6),
(iii) Tenant shall not do or permit to be done anything which invalidates the
required insurance policies, (iv) be accompanied by an Acord Certificate of
Liability Insurance or its substantial equivalent, naming Landlord as a
Certificate Holder and listing Landlord as an additional or included insured,
and allowing for thirty (30) days  in the event of cancellation; and (v) be
accompanied by an Acord Evidence of Property insurance or its substantial
equivalent, naming Landlord (or, should the Landlord direct, its mortgagee as
well) as an Additional Interest.  Tenant shall deliver said policy or policies
or certificates thereof and applicable endorsements which meet the requirements
of this Article 10 to Landlord on or before (I) the earlier to occur of:  (x)
the Commencement Date, and (y) the date Tenant and/or its employees, contractors
and/or agents first enter the Premises for occupancy, construction of
improvements, alterations, or any other move-in activities, and (II) five (5)
business days after the renewal of such policies.  In the event Tenant shall
fail to procure such insurance, or to deliver such policies or certificates and
applicable endorsements, Landlord may, at its option, after written notice to
Tenant and Tenant’s failure to obtain such insurance within five (5) business
days thereafter, procure such policies for the account of Tenant and the sole
benefit of Landlord, and the cost thereof shall be paid to Landlord after
delivery to Tenant of bills therefor.
 
 
15

--------------------------------------------------------------------------------

 
 
10.5         Additional Insurance Obligations.  Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord.
 
10.6         Third-Party Contractors.  Tenant shall obtain and deliver to
Landlord, Third Party Contractor’s certificates of insurance and applicable
endorsements at least seven (7) business days prior to the commencement of work
in or about the Premises by any vendor or any other third-party contractor
(collectively, a “Third Party Contractor”).  All such insurance shall (a) name
Landlord as an additional insured under such party’s liability policies as
required by Section 10.3.1 above and this Section 10.6, (b) provide a waiver of
subrogation in favor of Landlord under such Third Party Contractor’s commercial
general liability insurance, (c) be primary and any insurance carried by
Landlord shall be excess and non-contributing, and (d) comply with Landlord’s
minimum insurance requirements.
 
ARTICLE 11
 
DAMAGE AND DESTRUCTION
 
11.1         Repair of Damage to Premises by Landlord.  If the Premises or any
common areas of the Building serving or providing access to the Premises shall
be damaged by fire or other casualty (collectively, a “Casualty”), Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the base, shell and core of the
Premises and such common areas.  Such restoration shall be to substantially the
same condition of the base, shell and core of the Premises and common areas
prior to the casualty, except for modifications required by zoning and building
codes and other laws or by the holder of a mortgage on the Building, or any
other modifications to the common areas deemed desirable by Landlord, provided
access to the Premises and any common restrooms serving the Premises shall not
be materially impaired. Notwithstanding any other provision of this Lease, upon
the occurrence of any damage to the Premises, Tenant shall assign to Landlord
(or to any party designated by Landlord) all insurance proceeds payable to
Tenant under Tenant’s insurance required to be carried on Alterations under
Section 10.3 of this Lease, and Landlord shall repair any injury or damage to
the Alterations in the Premises and shall return such Alterations to their
original condition; provided that if the cost of such repair by Landlord exceeds
the amount of insurance proceeds received by Landlord from Tenant’s insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to Landlord’s repair of the damage.  In connection with such
repairs and replacements, Tenant shall, prior to the commencement of
construction, submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work.  Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant’s business resulting in any way from such damage or the repair thereof;
provided however, that if such Casualty shall have damaged the Premises or
common areas necessary to Tenant’s occupancy, and if such damage is not the
result of the willful misconduct of Tenant or Tenant’s employees, contractors,
licensees, or invitees, Landlord shall allow Tenant a proportionate abatement of
Rent, during the time and to the extent the Premises are unfit for occupancy for
the purposes permitted under this Lease, and not occupied by Tenant as a result
thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
11.2         Landlord’s Option to Repair.  Notwithstanding the terms of Section
11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises and/or Building and instead terminate this Lease by notifying Tenant in
writing of such termination within sixty (60) days after the date of discovery
of such damage, such notice to include a termination date giving Tenant ninety
(90) days to vacate the Premises, but Landlord may so elect only if the Building
shall be damaged by Casualty or other cause, whether or not the Premises are
affected, and one or more of the following conditions is present:  (i) repairs
cannot reasonably be completed within one hundred eighty (180) days of the date
of discovery of damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any mortgage on the Building
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt; or (iii) the damage is not fully covered, except for
deductible amounts, by Landlord’s insurance policies; provided, however, that
(A) if Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and (B) the repair of such damage cannot,
in the reasonable opinion of Landlord, be completed within one hundred eighty
(180) days after the date of the damage, then Tenant may elect to terminate this
Lease by delivering written notice thereof to Landlord within fifteen (15) days
after being notified of such damage, which termination shall be effective as of
the date of such termination notice thereof to Landlord.  In addition, in the
event that the Premises or the Building is destroyed or damaged to any
substantial extent during the last twelve (12) months of the Lease Term, then
notwithstanding anything contained in this Article 11, both Landlord and Tenant
shall have the option to terminate this Lease by giving written notice to the
other party of the exercise of such option within thirty (30) days after the
date of such damage or destruction, in which event this Lease shall cease and
terminate as of the date of such notice.  Upon any such termination of this
Lease pursuant to this Section 11.2, Tenant shall pay the Base Rent and
Additional Rent, properly apportioned up to such date of termination, and both
parties hereto shall thereafter be freed and discharged of all further
obligations hereunder, except as provided for in provisions of this Lease which
by their terms survive the expiration or earlier termination of the Lease Term.
 
 
11.3         Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or any other portion of the Project, and any
statute or regulation of the state in which the Building is located, including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises, the
Building or any other portion of the Project.
 
ARTICLE 12
 
NONWAIVER
 
No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision,
even if such violation shall continue or be repeated subsequently, any waiver by
Landlord of any provision of this Lease may only be in writing, and no express
waiver shall affect any provision other than the one specified in such waiver
and that one only for the time and in the manner specifically stated.  No
receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Lease Term or of Tenant’s right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Lease Term or affect any notice given Tenant prior to the receipt
of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.
 
ARTICLE 13
 
CONDEMNATION
 
 
17

--------------------------------------------------------------------------------

 
 
If the whole or any material part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, this Lease
shall automatically terminate as of the date possession is required to be
surrendered to the applicable authority.  Tenant shall not because of such
taking assert any claim against Landlord or the authority for any compensation
because of such taking and Landlord shall be entitled to the entire award or
payment in connection therewith, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease and for
Tenant’s relocation costs.  All Rent shall be apportioned as of the date of such
termination.  Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of The California Code of Civil Procedure.
 
ARTICLE 14

 
ASSIGNMENT AND SUBLETTING
 
14.1         Transfers.  Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).  In
connection with any such transfer contemplated by Tenant, Tenant shall submit a
written request for consent notice to Landlord, together with any information
reasonably required by Landlord which will enable Landlord to determine (i) the
financial responsibility, character, and reputation of the proposed transferee,
(ii) the nature of such transferee’s business, (iii) the proposed use of the
applicable portion of the Premises, and (iv) any other reasonable consent
parameters.  Any transfer made without Landlord’s prior written consent shall,
at Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a default by Tenant under this Lease.  Whether or not
Landlord consents to any proposed transfer, Tenant shall pay Landlord’s review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys’, accountants’, architects’, engineers’ and
consultants’ fees) incurred by Landlord, within thirty (30) days after written
request by Landlord.
 
14.2         Landlord’s Consent.  Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:  (i) transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;
(ii) transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the transfer on the date consent is requested; (iii) transferee intends to use
the applicable portion(s) of the Premises for purposes which are not permitted
under this Lease; (iv) transferee is either a governmental agency or
instrumentality thereof; or (v) the proposed transfer would cause a violation of
another lease for space in the Project, or would give an occupant of the Project
a right to cancel its lease.  Notwithstanding anything to the contrary in this
Lease, if Tenant or any proposed transferee claims that Landlord has
unreasonably withheld or delayed its consent under this Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, their sole
remedies shall be a declaratory judgment and an injunction for the relief sought
without any monetary damages, and Tenant hereby waives all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable laws,
on behalf of the proposed Transferee.  Tenant shall indemnify, defend and hold
harmless Landlord from any and all liability, losses, claims, damages, costs,
expenses, causes of action and proceedings involving any third party or parties
(including without limitation Tenant’s proposed subtenant or assignee) who claim
they were damaged by Landlord’s wrongful withholding or conditioning of
Landlord’s consent.
 
 
18

--------------------------------------------------------------------------------

 
 
14.3         Transfer Premium.  If Landlord consents to a proposed transfer, as
a condition thereto which the parties hereby agree is reasonable, Tenant shall
pay to Landlord fifty percent (50%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such
Transferee.  “Transfer Premium” shall mean all rent, additional rent or other
consideration payable by such transferee in connection with the transfer in
excess of the Rent and Additional Rent payable by Tenant under this Lease during
the term of the transfer (on a per rentable square foot basis if less than all
of the Premises is transferred), after deducting on a monthly amortized basis
over the term of the applicable Transfer the reasonable expenses incurred by
Tenant for (i) any reasonable changes, alterations and improvements to the
Premises in connection with the Transfer (but only to the extent approved by
Landlord), and (ii) any reasonable brokerage commissions, and attorneys’ fees in
connection with the Transfer; provided, however, such Transfer Premium shall
also include, but not be limited to, key money, bonus money or other cash
consideration paid by transferee to Tenant in connection with such transfer, and
any payment in excess of fair market value for services rendered by Tenant to
transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to transferee in connection with such Transfer.
 
14.4         Landlord’s Option as to Subject Space.  Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of
Tenant’s written request for consent to so transfer, to recapture the
corresponding portion of the Premises.  Such recapture notice shall cancel and
terminate this Lease with respect to such portion of the Premises as of the
effective date of the proposed transfer.  In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner to recapture the subject space
under this Section 14.4, then, provided Landlord has consented to the proposed
transfer, Tenant shall be entitled to proceed to transfer the subject space to
the proposed transferee, subject to provisions of this Article 14.
 
14.5         Effect of Transfer.  If Landlord consents to a transfer, (i)  this
Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further transfer by either Tenant or
a transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord’s request a complete statement, certified by an independent certified
public accountant, or Tenant’s chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord’s consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the subject
space.  Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord’s costs of such audit.
 
 
19

--------------------------------------------------------------------------------

 
 
14.6         Additional Transfers.  For purposes of this Lease, the term
“Transfer” shall also include (i) if Tenant is a partnership, limited liability
company, association or trust, the withdrawal or change, voluntary, involuntary
or by operation of law, of more than fifty percent (50%) or more of the
partners, members, interest holders or trustees or transfer of more than fifty
percent (50%) or more of partnership, membership or other legal or beneficial
interests, whether in one transfer or in a series of transfers over a period of
time, or the dissolution of the partnership, limited liability company,
association or trust without immediate reconstitution thereof, and (ii) if
Tenant is a closely held corporation (i.e., whose stock is not publicly held and
not traded through an exchange or over the counter), (A) the dissolution,
merger, consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) or more of the voting
shares of Tenant (other than to immediate family members by reason of gift or
death), whether in one transfer or in a series of transfers over a period of
time, or (C) the sale, mortgage, hypothecation or pledge of an aggregate of more
than fifty percent (50%) or more of the value of the unencumbered assets of
Tenant whether in one transfer or in a series of transfers over a period of
time.
 
14.7         Occurrence of Default.  Any Transfer hereunder shall be subordinate
and subject to the provisions of this Lease, and if this Lease shall be
terminated during the term of any Transfer, Landlord shall have the right
to:  (i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer.  If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person.  If Tenant’s obligations hereunder have been guaranteed,
Landlord’s consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.
 
14.8         Non-Transfers. Notwithstanding anything to the contrary contained
in this Article 14, (i) an assignment or subletting of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant), (ii) an assignment of the Premises to
an entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, or (iii) an assignment of the Premises
to an entity which is the resulting entity of a merger or consolidation of
Tenant, may be done by Tenant without the consent of Landlord, provided that
(a)Tenant notifies Landlord of any such assignment or sublease and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease or such affiliate, (b) the net worth of
such successor is not less than the greater of the net worth of Tenant as of the
date of this Lease or at the time of the Transfer, and (c)  further provided
that such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease or otherwise effectuate any “release” by Tenant of
such obligations and such Permitted Transferee shall thereafter become liable
under this Lease, on a joint and several basis, with Tenant.  The transferee
under a transfer specified in items (i), (ii) or (iii) above shall be referred
to as a “Permitted Transferee.”  “Control,” as used in this Section 14.8, shall
mean the ownership, directly or indirectly, of at least fifty-one percent (51%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 15

 
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
 
15.1         Surrender of Premises.  No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord.  The delivery of
keys to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated.  The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.
 
15.2         Removal of Tenant Property by Tenant.  Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted.  Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed,
and Tenant shall repair at its own expense all damage to the Premises and
Building resulting from such removal.
 
ARTICLE 16

 
HOLDING OVER
 
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to one hundred twenty-five percent (125%) during the first two
(2) months immediately following the expiration or earlier termination of the
Lease Term, and two hundred percent (200%) thereafter.  Such month-to-month
tenancy shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 17

 
ESTOPPEL CERTIFICATES
 
Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be required by any prospective mortgagee or
purchaser of the Project, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord’s mortgagee or
prospective mortgagee.  Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project.  Tenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes.  At any time during the Lease Term, Landlord may require
Tenant to provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement
year.  Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant.  Failure of Tenant to
timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.
 
ARTICLE 18
 
SUBORDINATION
 
This Lease is and shall be subject and subordinate to all present and future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs this Lease to be observed and performed by
Tenant.  Landlord’s interest herein may be assigned as security at any time to
any lienholder.  Tenant shall, within five (5) days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases.  Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale.
 
ARTICLE 19

 
DEFAULTS; REMEDIES
 
19.1         Events of Default.  The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
 
 
22

--------------------------------------------------------------------------------

 
 
19.1.1         Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, following five (5)
days after written notice that the same is due and payable hereunder from
Landlord to Tenant; or
 
19.1.2         Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default, but
in no event exceeding a period of time in excess of sixty (60) days after
written notice thereof from Landlord to Tenant; or
 
19.1.3         To the extent permitted by law, a general assignment by Tenant or
any guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or
 
19.1.4         Abandonment of all or a substantial portion of the Premises by
Tenant; or
 
19.1.5         The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than two (2) business days after notice from Landlord; or
 
19.1.6         Tenant’s failure to occupy the Premises within ten (10) business
days after the Commencement Date.
 
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
 
19.2         Remedies Upon Default.  Upon the occurrence of any event of default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
 
19.2.1         Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
 
   (a)                 The worth at the time of award of any unpaid rent which
has been earned at the time of such termination; plus
 
   (b)                 The worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
 
 
23

--------------------------------------------------------------------------------

 
 
   (c)                 The worth at the time of award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
   (d)                Any other amount necessary to compensate Landlord for all
the detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and
 
   (e)                 At Landlord’s election, such other amounts in addition to
or in lieu of the foregoing as may be permitted from time to time by applicable
law.
 
The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in
Sections 19.2.1(a) and (b), above, the “worth at the time of award” shall be
computed by allowing interest at the Interest Rate.  As used in
Section 19.2.1(c), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
 
19.2.2           Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
 
19.2.3           Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
 
19.3           Subleases of Tenant.  Whether or not Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
 
19.4           Form of Payment After Default.  Following the occurrence of an
event of default by Tenant, Landlord shall have the right to require that any or
all subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier’s or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
 
19.5           Efforts to Relet.  No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant.  Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.
 
 
24

--------------------------------------------------------------------------------

 
 
19.6           Landlord Default.  Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease if
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord’s failure to
perform; provided, however, if the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursues the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.  Any award from a court
or arbitrator in favor of Tenant requiring payment by Landlord which is not paid
by Landlord within the time period directed by such award, may be offset by
Tenant from Rent next due and payable under this Lease; provided, however,
Tenant may not deduct the amount of the award against more than fifty percent
(50%) of Base Rent next due and owing (until such time as the entire amount of
such judgment is deducted) to the extent following a foreclosure or a
deed-in-lieu of foreclosure.
 
ARTICLE 20
 
COVENANT OF QUIET ENJOYMENT
 
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other provisions and agreements herein contained on the part of Tenant to be
kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.
 
ARTICLE 21
 
SECURITY DEPOSIT
 
Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease.  If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount.  Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder, within thirty (30) days following the
expiration of the Lease Term.  Tenant shall not be entitled to any interest on
the Security Deposit.  Tenant hereby irrevocably waives and relinquishes any and
all rights, benefits, or protections, if any, Tenant now has, or in the future
may have, under Section 1950.7 of the California Civil Code, any successor
statue, and all other provisions of law, now or hereafter in effect, including,
but not limited to, any provision of law which (i) establishes the time frame by
which a landlord must refund a security deposit under a lease, or (ii) provides
that a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant, or to clean the subject premises.  Tenant acknowledges and agrees that
(A) any statutory time frames for the return of a security deposit are
superseded by the express period identified in this Article 21, above, and
(B) rather than be so limited, Landlord may claim from the Security Deposit (i)
any and all sums expressly identified in this Article 21, above, and (ii) any
additional sums reasonably necessary to compensate Landlord for any and all
losses or damages caused by Tenant’s default of this Lease, including, but not
limited to, all damages or rent due upon termination of this Lease pursuant to
Section 1951.2 of the California Civil Code.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 22
 
[INTENTIONALLY OMITTED]
 
ARTICLE 23
 
SIGNS
 
23.1         Full Floors.  Subject to Landlord’s prior written approval, in its
sole discretion, and provided all signs are in keeping with the quality, design
and style of the Building and Project, Tenant, if the Premises comprise an
entire floor of the Building, at Tenant’s sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.  For purposes of this Article 23, the Premises shall be deemed
to comprise an entire floor of the Building.
 
23.2         Multi-Tenant Floors.  If any other tenant leases or occupies space
on the floor on which the Premises is located, Tenant’s identifying signage
shall be provided by Landlord, at Tenant’s cost, and such signage shall be
comparable to that used by Landlord for other similar floors in the Building and
shall comply with Landlord’s Building standard signage program.
 
23.3         Lobby Directory.  If a directory exists in the main lobby of the
Building, Landlord will include Tenant’s name in the directory of the lobby in
the Building containing the Premises, and Tenant will pay for the initial cost
to include Tenant’s name in such directory.  Any changes to Tenant’s name or its
listing in such directory shall be at Tenant’s expense.
 
23.4         Prohibited Signage and Other Items.  Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant.  Tenant may not install any signs on the exterior or
roof of the Project or the Common Areas.  Any signs, window coverings, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building, shall be subject to the prior approval of Landlord, in its sole
discretion.
 
ARTICLE 24
 
COMPLIANCE WITH LAW
 
Landlord shall comply with all Applicable Laws relating to the Base Building,
provided that compliance with such Applicable Laws is not the responsibility of
Tenant under this Lease, and provided further that Landlord’s failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises, or would unreasonably and materially affect the
safety of Tenant’s employees or create a significant health hazard for Tenant’s
employees.  Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent
consistent with the terms of Section 1.1.4 of Exhibit C.  Tenant shall not do
anything or suffer anything to be done in or about the Premises which will in
any way conflict with any law, statute, ordinance or other governmental rule,
regulation or requirement now in force or which may hereafter be enacted or
promulgated (collectively, “Applicable Laws”).  At its sole cost and expense,
Tenant shall promptly comply with all such governmental measures (including the
making of any alterations to the Premises required by Applicable Laws).  Should
any standard or regulation now or hereafter be imposed on Landlord or Tenant by
a state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or
regulations.  Notwithstanding anything to the contrary in this Article 24,
Tenant shall not be required to make structural changes or changes to the
Building’s life safety system in order to comply with Applicable Laws
(collectively the “Excluded Changes”) except to the extent such Excluded Changes
are required due to Tenant’s alterations to or manner of use of the Premises.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 25
 
LATE CHARGES
 
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within three (3) days of when due,
then Tenant shall pay to Landlord a late charge equal to five percent (5%) of
the overdue amount plus any attorneys’ fees incurred by Landlord by reason of
Tenant’s failure to pay Rent and/or other charges when due hereunder; provided,
however, with regard to the first such failure in any twelve (12) month period,
Landlord will waive such late charge to the extent Tenant cures such failure
within three (3) days following Tenant’s receipt of written notice from Landlord
that the same was not received when due.  The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.  In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at the
“Interest Rate.”  For purposes of this Lease, the “Interest Rate” shall be an
annual rate equal to the lesser of (i) the annual “Bank Prime Loan” rate cited
in the Federal Reserve Statistical Release Publication H.15(519), published
weekly (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published), plus four (4) percentage
points, and (ii) the highest rate permitted by applicable law.
 
ARTICLE 26

 
LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
 
All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
reduction of Rent.  If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease, Landlord may, but shall not be obligated to, after
reasonable prior notice to Tenant, make any such payment or perform any such act
on Tenant’s part without waiving its right based upon any default of Tenant and
without releasing Tenant from any obligations hereunder.  Except as may be
specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, within fifteen (15) days after delivery by Landlord to Tenant of
statements therefore:  (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant’s defaults pursuant to the provisions of this Article 21; (ii) sums equal
to all losses, costs, liabilities, damages and expenses referred to in
Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all legal fees and other
amounts so expended.  Tenant’s obligations under this Article 21 shall survive
the expiration or sooner termination of the Lease Term.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE 27
 
ENTRY BY LANDLORD
 
Landlord reserves the right at all reasonable times and upon reasonable notice
to the Tenant to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers, mortgagees or tenants, or to the ground or underlying
lessors; (iii) post notices of non-responsibility; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current building
codes or other applicable laws, or for structural alterations, repairs or
improvements to the Building.  Notwithstanding anything to the contrary
contained in this Article 22, Landlord may enter the Premises at any time to
(A) perform services required of Landlord; (B) take possession due to any breach
of this Lease in the manner provided herein; and (C) perform any covenants of
Tenant which Tenant fails to perform after the applicable notice and cure
period.  Any such entries shall be without the abatement of Rent and shall
include the right to take such reasonable steps as required to accomplish the
stated purposes.  Tenant hereby waives any claims for damages or for any
injuries or inconvenience to or interference with Tenant’s business, lost
profits, any loss of occupancy or quiet enjoyment of the Premises, and any other
loss occasioned thereby.  For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant’s vaults, safes and special security areas designated in advance by
Tenant.  In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises in the manner hereinbefore described shall not be deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or an actual
or constructive eviction of Tenant from any portion of the Premises.  Any such
entry into the Premises by Landlord under this Article 27 shall be performed in
a manner so as not to materially interfere with Tenant’s use of, or access to,
the Premises.
 
ARTICLE 28

 
TENANT PARKING
 
Tenant shall be entitled to use commencing on the Commencement Date, the amount
of unreserved parking passes set forth in Section 9 of the Summary, all of which
parking passes shall pertain to the Project parking facility.  Tenant’s
unreserved parking passes shall be without charge for the initial Lease Term
only (excepting only any parking taxes or other charges imposed by governmental
authorities in connection with the use of such parking [as more particularly
contemplated below]).  In addition to any fees that may be charged to Tenant in
connection with its parking of automobiles in the Project parking facility,
Tenant shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the use of the parking facility by
Tenant.  Tenant’s continued right to use the parking passes is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility where the parking
passes are located, including any sticker or other identification system
established by Landlord, Tenant’s cooperation in seeing that Tenant’s employees
and visitors also comply with such rules and regulations and Tenant not being in
default under this Lease.  Landlord specifically reserves the right to change
the size, configuration, design, layout and all other aspects of the Project
parking facility at any time and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements; provided, that Landlord provides
Tenant with alternative parking within reasonable walking distance of the
Building.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord.  The parking passes rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant’s
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord’s prior approval, except in
connection with a Transfer allowed or approved by Landlord in accordance with
Article 14 of this Lease.  Tenant may validate visitor parking by such method or
methods as the Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 29
 
MISCELLANEOUS PROVISIONS
 
29.1         Binding Effect.  Subject to all other provisions of this Lease,
each of the covenants, conditions and provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
 
29.2         No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.  If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the  Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.
 
29.3         Modification of Lease.  Should any current or prospective mortgagee
or ground lessor for the Building or Project require a modification of this
Lease, which modification will not cause an increased cost or expense to Tenant
or in any other way materially and adversely change the rights and obligations
of Tenant hereunder, then and in such event, Tenant agrees that this Lease may
be so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor.  At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.
 
29.4         Transfer of Landlord’s Interest.  Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.  Tenant further acknowledges that
Landlord may assign its interest in this Lease to a mortgage lender as
additional security and agrees that such an assignment shall not release
Landlord from its obligations hereunder and that Tenant shall continue to look
to Landlord for the performance of its obligations hereunder.
 
29.5         Prohibition Against Recording or Publication.  Neither this Lease,
nor any memorandum, affidavit or other writing with respect thereto, shall be
recorded or otherwise published by Tenant or by anyone acting through, under or
on behalf of Tenant.
 
29.6         Landlord’s Title.  Landlord’s title is and always shall be
paramount to the title of Tenant.  Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord.
 
29.7         Application of Payments.  Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
 
29.8         Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.
 
 
29

--------------------------------------------------------------------------------

 
 
29.9         Partial Invalidity.  If any term, provision or condition contained
in this Lease shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
 
29.10       No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
 
29.11       Landlord Exculpation.  The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the interest of Landlord in the Building or (b) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Building (as such value is determined by Landlord), provided that in no event
shall such liability extend to any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises.  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.11
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.
 
29.12       Entire Agreement.  It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties’ entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
 
29.13       Right to Lease.  Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
 
29.14       Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant’s obligations under
Articles 5 and 24 of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.
 
 
30

--------------------------------------------------------------------------------

 
 
29.15       Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant
and for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.
 
29.16       Notices.  All notices, demands, statements or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be (A) delivered by a nationally
recognized overnight courier, or (B) delivered personally.  Any such Notice
shall be delivered to (i)  Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord; or (ii) to Landlord at the addresses set
forth in Section 11 of the Summary, or to such other firm or to such other place
as Landlord may from time to time designate in a Notice to Tenant.  Any Notice
will be deemed given on the date of receipted delivery, of refusal to accept
delivery, or when delivery is first attempted but cannot be made due to a change
of address for which no Notice was given.  If Tenant is notified of the identity
and address of Landlord’s mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground or underlying lessor shall be given a
reasonable opportunity to cure such default prior to Tenant’s exercising any
remedy available to Tenant.  The party delivering Notice shall use commercially
reasonable efforts to provide a courtesy copy of each such Notice to the
receiving party via electronic mail.
 
29.17       Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.
 
29.18       Attorneys’ Fees.  In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
 
29.19       Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be
construed and enforced in accordance with the laws of the State of
California.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY
OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD
COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR
ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
 
 
31

--------------------------------------------------------------------------------

 
 
29.20       Brokers.  Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements.  Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.
 
29.21       Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
 
29.22       Counterparts.  This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.
 
29.23       Confidentiality.  Tenant acknowledges that the content of this Lease
and any related documents are confidential information.  Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
accountants, legal, and space planning consultants.  Notwithstanding the
foregoing, Tenant shall have the right to disclose this Lease to the extent
necessary or desirable pursuant to any securities laws or other governmental
regulations or legal requirements or an order of a court of competent
jurisdiction.
 
29.24       Building Renovations.  It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter.  However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, which Renovations may
include, without limitation, (i) installing sprinklers in the Building common
areas and tenant spaces, (ii) modifying the common areas and tenant spaces to
comply with applicable laws and regulations, including regulations relating to
the physically disabled, seismic conditions, and building safety and security,
and (iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the common areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building.  Tenant hereby agrees that
such Renovations and Landlord’s actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent.  Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business arising from the Renovations, nor shall Tenant be
entitled to any compensation or damages from Landlord for loss of the use of the
whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations or Landlord’s actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions; provided that Landlord shall perform such
Renovations in a manner so as not to materially interfere with Tenant’s use of,
or access to, the Premises.
 
 
32

--------------------------------------------------------------------------------

 
 
29.25       No Violation.  Tenant hereby warrants and represents that neither
its execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.
 
29.26       Communications and Computer Lines.  Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the “Lines”) at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord’s prior written consent, use an
experienced and qualified contractor reasonably designated by Landlord, and
comply with all of the other provisions of Articles 7 and 8 of this Lease,
(ii) an acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord’s reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be (x) appropriately insulated to prevent excessive electromagnetic fields
or radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the “Identification
Requirements,” as that term is set forth hereinbelow, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Tenant shall remove existing Lines located in or serving the Premises to the
extent required under applicable law or ordinance before installing Tenant’s
Lines, and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith.  All Lines shall be clearly marked
with adhesive plastic labels (or plastic tags attached to such Lines with wire)
to show Tenant’s name, suite number, telephone number and the name of the person
to contact in the case of an emergency (A) every four feet (4’) outside the
Premises (specifically including, but not limited to, the electrical room risers
and other Common Areas), and (B) at the Lines’ termination point(s)
(collectively, the “Identification Requirements”).  Upon the expiration of the
Lease Term, or immediately following any earlier termination of this Lease,
Tenant shall, upon Landlord’s written request and at Tenant’s sole cost and
expense, remove all Lines installed by Tenant, and repair any damage caused by
such removal.  In the event that Tenant fails to complete such removal and/or
fails to repair any damage caused by the removal of any Lines, Landlord may do
so and may charge the cost thereof to Tenant.  Landlord reserves the right to
require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time (1) are
in violation of any Applicable Laws, (2) are inconsistent with then-existing
industry standards (such as the standards promulgated by the National Fire
Protection Association (e.g., such organization’s “2002 National Electrical
Code”)), or (3) otherwise represent a dangerous or potentially dangerous
condition.
 
29.27       Development of the Project.
 
29.27.1       Subdivision.  Landlord reserves the right to further subdivide all
or a portion of the Project and to sell or other transfer any building in the
Project to another party.  Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision or
disposition of a building in the Project.
 
 
33

--------------------------------------------------------------------------------

 
 
29.27.2       The Other Improvements.  If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project;
provided, that any such changes do not materially increase the Direct Expenses
payable by Tenant under this Lease.  Nothing contained herein shall be deemed or
construed to limit or otherwise affect Landlord’s right to convey all or any
portion of the Project or any other of Landlord’s rights described in this
Lease.
 
29.27.3       Construction of Project and Other Improvements.  Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction; provided such construction is
performed in a manner so as not to materially interfere with Tenant’s use of, or
access to, the Premises.
 
29.28       Hazardous Substances.  Tenant shall not cause or permit any
hazardous materials to be generated, produced, brought upon, used, stored,
treated or disposed of in or about the Premises or the Project by Tenant, its
agents, employees, contractors, affiliates, sublessees or invitees.  However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant’s routine office operations (such
as printer toner and copier toner). At any time following Tenant’s receipt of a
request from Landlord, Tenant shall promptly complete a “hazardous materials
questionnaire” using the form then-provided by Landlord.
 
29.29       Joint and Several.  If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.
 
[the balance of this page has been intentionally left blank; signature page
follows]
 
 
34

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 

“LANDLORD”:   “TENANT”:           2121 EL CAMINO INVESTORS, LLC,
a Delaware limited liability company
  SELECTICA, INC.,
a Delaware corporation
         
By:     Swift Realty Partners, LLC,
           A Delaware limited liability company
           Its Managing Agent
                   By: /s/ Craig Firpo     By: /s/ Todd Spartz   Name: Craig
Firpo   Name: Todd Spartz       Its: Vice President   Its: Chief Financial
Officer       
 
 
 
 
 
 
 
 
 
                         
             
 

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TOWER PLAZA -OUTLINE OF PREMISES
 
Exhibit A is only to show an approximate general layout of the Premises.  The
depiction of interior windows, walls and improvements is for illustrative
purposes only, but does not mean that such items exist.  Landlord is not
required to provide, install or construct any such items.  It does not in any
way supersede any of Landlord’s rights set forth in the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations.  It is not to be scaled; any measurements or
distances shown should be taken as approximate.  The inclusion of elevators,
stairways electrical and mechanical closets, and other similar facilities for
the benefit of occupants of the Building  does not mean such items are part of
the Premises.
 
Image 1 [im1a.jpg]
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
WORK LETTER
 
This Exhibit B (“Work Letter”) forms a part of that certain Lease (the “Lease”)
by and between 2121 El Camino Investors, LLC, a Delaware limited liability
company, as Landlord, and Selectica, Inc., a Delaware corporation, as Tenant, to
which this Exhibit is attached.  If there is any conflict between this Exhibit
and the Lease, this Exhibit shall govern.
 
1.             Defined Terms.  All defined terms referred to in this Exhibit
shall have the same meaning as defined in the Lease to which this Exhibit is a
part, except where expressly defined to the contrary.
 
2.             Additional Definitions.  Each of the following terms shall have
the following meaning:
 
“Force Majeure Delays” - Any delay, other than a Tenant Delay, by Landlord in
completing the Tenant Improvements by the estimated Commencement Date set forth
in the Lease by reason of (i) any strike, lockout or other labor trouble or
industrial disturbance (whether or not on the part of the employees of either
party hereto), (ii) governmental preemption of priorities or other controls in
connection with a national or other public emergency, civil disturbance, riot,
war, sabotage, blockade, embargo, inability to secure customary materials,
supplies or labor through ordinary sources by reason of regulation or order of
any government or regulatory body, or (iii) shortages of fuel, materials,
supplies or labor, (iv) lightning, earthquake, fire, storm, tornado, flood,
washout explosion, inclement weather or any other similar industry-wide or
Building-wide cause beyond the reasonable control of Landlord, or (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord’s reasonable
control.  The time for performance of any obligation of Landlord to construct
the Tenant Improvements under this Exhibit or the Lease shall be extended at
Landlord’s election by the period of any delay caused by any of the foregoing
events.
 
“Substantial Completion,” “Substantially Complete,” “Substantially Completed” -
The terms Substantial Completion, Substantially Completed and Substantially
Complete shall mean when the Tenant Improvements have been substantially
completed, except “punch list” items which may be completed without materially
impairing Tenant’s use of the Premises or a material portion thereof.
 
“Tenant Delay” - Any delay incurred by Landlord in completing the Tenant
Improvements due to (i) a delay by Tenant, or by any person employed or engaged
by Tenant, in approving or delivering to Landlord any samples, plans, schedules
or information beyond the applicable time period set forth in this Exhibit, if
any; (ii) a delay in the performance of work in the Premises by Tenant or any
person employed by Tenant; (iii) any changes requested by Tenant in or to
previously approved work; (iv) requests for materials and finishes which are not
readily available, and/or delays in delivery of any materials specified by
Tenant through change orders; (v) interference by Tenant with the construction
of the Tenant Improvements; or  (vi) any delay attributable to the failure of
Tenant to pay, when due, any amounts required to be paid by Tenant pursuant to
this Exhibit or otherwise provided in the Lease.
 
“Tenant Improvements” - The improvements to be installed by Landlord in the
Premises consisting of the following work:
 
2.1              The interior walls of the Premises shall be painted throughout
with a color comparable to the existing color, unless a different color sample
is offered by Landlord as building standard.
 
The type, quality and color of the paint shall be Landlord’s standard building
color and materials.  Tenant shall select color of the paint from samples or
colors offered by Landlord within two (2) business days after request by
Landlord.  If Tenant fails to make such selection within such time period,
Landlord may make the selection in its sole and absolute discretion or Landlord
may elect, in its sole and absolute discretion, not to make such selection and
treat the failure of Tenant to make such color selection as a Tenant Delay.  If
Tenant wants any paint or color that is not offered by Landlord as its building
standard, such request by Tenant shall be subject to Landlord’s approval in its
sole and absolute discretion and Tenant any additional time to order and obtain
such materials shall constitute a Tenant Delay and all additional costs for such
materials shall be paid by Tenant within ten (10) days after request by
Landlord.
 
 
1

--------------------------------------------------------------------------------

 
 
3.             Construction of the Tenant Improvements.
 
3.1              Construction.  Landlord shall construct the Tenant
Improvements.  The construction contract for constructing the Tenant
Improvements and the contractor(s) to perform the work shall be approved and/or
selected, as the case may be, by Landlord at its sole and absolute discretion
without the consent of Tenant.
 
3.2              Tenant’s Responsibility.  Tenant shall be solely responsible
for the suitability for Tenant’s needs and business of the design and function
of the Premises. Tenant shall also be responsible for procuring or installing in
the Premises any trade fixtures, equipment, furniture, furnishings, telephone
equipment or other personal property (“Tenant’s Property”) to be used in the
Premises by Tenant, and the cost of such Personal Property shall be paid by
Tenant.  Tenant shall conform to the Building’s wiring standards in installing
any telephone, computer and communication equipment and shall be subject to any
and all rules of Landlord during construction.
 
4.             Payment of Construction Costs.  Landlord shall pay for the costs
to construct the Tenant Improvements based on the Tenant Improvements described
as of the date hereof.  Any additional costs due to changes in the Tenant
Improvements requested by Tenant, or the selection by Tenant of non-standard
building materials or colors, or as a result of any Tenant Delay shall be paid
by Tenant as provided in section 4 below.
 
5.             Changes in Work.  Tenant shall not be permitted to make any
change in the Tenant Improvements without the prior written approval of
Landlord, which may be exercised, and made subject to such conditions as
Landlord may require, in its sole and absolute discretion.  Any change approved
by Landlord that in Landlord’s judgment results in a delay in constructing the
Tenant Improvements shall be deemed a Tenant Delay, and shall extend the time
period by which Landlord must Substantially Complete the Tenant Improvements,
but shall not extend or postpone the date for payment of rent or for
commencement of the Term under this Lease.  The cost of such changes and the
additional costs as a result of any other Tenant Delay, including the cost to
obtain any permits and construct any additional improvements required as a
result thereof, and the cost for materials and labor, and all other additional
costs incurred by Landlord from resulting delays in completing the Tenant
Improvements, shall be paid by Tenant to Landlord within ten (10) days after
Tenant’s receipt of notice from Landlord.  If Landlord does not receive such
payment within said ten (10) day period, Landlord shall have the right, in
addition to any other rights or remedies available under the Lease, at law or in
equity, to (i) discontinue all or any portion of the work until it receives said
payment; (ii) proceed with the other work not affected by such change until such
payment is received; (iii) proceed with the work contemplated with such change;
or (iv) proceed with the work without making such change; in which case the
commencement or completion of such work shall not be deemed a waiver of Tenant’s
obligation to pay for same or any additional costs or expenses incurred as a
result thereof. Any delay caused as a result of such a change or request for a
change shall constitute a Tenant Delay.
 
6.             Tenant’s Lease Default. Notwithstanding any provision to the
contrary contained in the Lease, if an event of default by Tenant under the
Lease, or a default by Tenant under this Exhibit, has occurred at any time on or
before the Substantial Completion of the Tenant Improvements, then in addition
to all other rights and remedies granted to Landlord pursuant to the Lease, (i)
Landlord shall have the right to cause cease the construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements caused by such work stoppage),
and (ii) all other obligations of Landlord under the terms of this Exhibit shall
be forgiven until such time as such default is cured pursuant to the terms of
the Lease.
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
TOWER PLAZA
 
OPERATING EXPENSE DEFINITIONS AND CALCULATION PROCEDURES
 
1.1           Definitions of Key Terms Relating to Additional Rent.  As used in
this Exhibit C, the following terms shall have the meanings hereinafter set
forth:
 
1.1.1           “Base Year” shall mean the period set forth in Section 5 of the
Summary.
 
1.1.2           “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses.”
 
1.1.3           “Expense Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires, provided that Landlord, upon notice to Tenant, may
change the Expense Year from time to time to any other twelve (12) consecutive
month period, and, in the event of any such change, Tenant’s Share of Direct
Expenses shall be equitably adjusted for any Expense Year involved in any such
change.
 
1.1.4           “Operating Expenses” shall mean all expenses, costs and amounts
of every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof, in accordance with sound real estate management and accounting
practices, consistently applied.  Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following:  (i) the cost of supplying all utilities to the Project, the cost of
operating, repairing, maintaining, replacing, and renovating the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections and the cost of contesting
any governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project and the cost of any deductibles under
such insurance provided any deductible in excess of One Hundred Thousand Dollars
($100,000) shall be capped at One Hundred Thousand Dollars ($100,000) for the
purpose of inclusion as an Operating Expense; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees (provided such management
fee shall not exceed three percent (3%) of the rental revenue from the Project),
consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance,
replacement, renovation and repair of the Project; (vii) payments under any
equipment rental agreements and the fair rental value of any management office
space; (viii) wages, salaries and other compensation and benefits, including
taxes levied thereon, of all persons (other than persons generally considered to
be higher in rank than the position of “Senior Asset Manager”) engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance, renovation and replacement of all systems and equipment and
components thereof of the Building, provided the capital replacement of any
major systems or equipment, or major components of such systems and equipment
shall be deemed a capital improvement and the cost of which shall be amortized
in accordance with subheading (xiii) below; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in common areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof (which amortization
calculation shall include interest at the “Interest Rate,” as that term is set
forth in Article 25 of this Lease); (xiii) the cost of capital improvements or
other costs incurred in connection with the Project (A) which are intended to
effect economies in the operation or maintenance of the Project, or any portion
thereof, (B) that are required to comply with present or anticipated
conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) that are required under any
governmental law or regulation by a federal, state or local governmental agency,
except for capital repairs, replacements or other improvements to remedy a
condition existing prior to the Commencement Date which an applicable
governmental authority, if it had knowledge of such condition prior to the
Commencement Date, would have then required to be remedied pursuant to
then-current governmental laws or regulations in their form existing as of the
Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Commencement Date; provided, however, that any capital expenditure shall be
shall be amortized with interest at the Interest Rate over the useful life as
Landlord shall reasonably determine in accordance with generally accepted
accounting practices; provided, however, those costs set forth in item (A) above
may be amortized over a shorter recovery/payback period reasonably determined by
Landlord; (xiv) costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute “Tax Expenses” as that term is defined in
Section 1.1.5.1, below; (xv) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs by the Building, and (xvi) costs of any additional services not
provided to the Building and/or the Project as of the Commencement Date but
which are thereafter provided by Landlord in connection with its prudent
management of the Building and/or the Project.
 
 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:
 
   (a)              costs, including marketing costs, legal fees, space
planners’ fees, advertising and promotional expenses, and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of improvements
made for new tenants initially occupying space in the Project after the
Commencement Date or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project (excluding, however, such costs relating to any common areas of the
Project or parking facilities);
 
   (b)              except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest;
 
   (c)              costs for which the Landlord is reimbursed by any tenant or
occupant of the Project or by insurance by its carrier (excepting deductibles)
or any tenant’s carrier or by anyone else, and electric power costs for which
any tenant directly contracts with the local public service company;
 
   (d)              any bad debt loss, rent loss, or reserves for bad debts or
rent loss;
 
   (e)              costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project).  Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants, and
Landlord’s general corporate overhead and general and administrative expenses;
 
 
2

--------------------------------------------------------------------------------

 
 
   (f)              the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; provided, that in no event shall Operating Expenses for purposes of
this Lease include wages and/or benefits attributable to personnel above the
level of Senior Asset Manager;
 
   (g)              amount paid as ground rental for the Project by the
Landlord;
 
   (h)              overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;
 
   (i)               any compensation paid to clerks, attendants or other
persons in commercial concessions operated by the Landlord, provided that any
compensation paid to any concierge or parking attendants at the Project shall be
includable as an Operating Expense;
 
   (j)               rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment which if purchased the cost
of which would be excluded from Operating Expenses as a capital cost, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project ;
 
   (k)              all items and services for which Tenant or any other tenant
in the Project reimburses Landlord or which Landlord provides selectively to one
or more tenants (other than Tenant) without reimbursement;
 
   (l)               costs, other than those incurred in ordinary maintenance
and repair, for sculpture, paintings, fountains or other objects of art;
 
   (m)             rent for any office space occupied by Project management
personnel to the extent the size or rental rate of such office space exceeds the
size or fair market rental value of office space occupied by management
personnel of the Comparable Buildings in the vicinity of the Building, with
adjustment where appropriate for the size of the applicable project;
 
   (n)              costs to the extent arising from the gross negligence or
willful misconduct of Landlord or its agents, employees, vendors, contractors,
or providers of materials or services;
 
   (o)              costs incurred to comply with laws relating to the removal
of hazardous material (as defined under applicable law);
 
   (p)              replacements of structural components of the Building and
Building foundation; and
 
   (q)              reserves for future Operating Expenses, except for Operating
Expenses to be incurred within each applicable twelve month period of time.
 
 
3

--------------------------------------------------------------------------------

 
 
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord may elect to make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (100%) occupied; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year.  Operating Expenses
for the Base Year shall not include market-wide cost increases (including
utility rate increases) due to extraordinary circumstances, including, but not
limited to, Force Majeure, boycotts, strikes, conservation surcharges, embargoes
or shortages, or amortized costs.  In no event shall the components of Direct
Expenses for any Expense Year related to the cost of supplying all utilities to
the Project or Project services or Project insurance costs be less than the
corresponding components of Direct Expenses related to the cost of supplying all
utilities to the Project, Project Services and Project insurance costs in the
Base Year.  Landlord shall not (i) make a profit by charging items to Operating
Expenses that are otherwise also charged separately to others and (ii) subject
to Landlord’s right to adjust the components of Operating Expenses described
above in this paragraph, collect Operating Expenses from Tenant and all other
tenants in the Building  in an amount in excess of what Landlord incurs for the
items included in Operating Expenses.
 
1.1.5           Taxes.
 
   1.1.5.1        “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.
 
   1.1.5.2        Tax Expenses shall include, without limitation:  (i) Any tax
on the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises.
 
 
4

--------------------------------------------------------------------------------

 
 
1.1.5.3           Any costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid.  Except as set forth in Section 1.1.5.4, below, refunds of
Tax Expenses shall be credited against Tax Expenses and refunded to Tenant
regardless of when received, based on the Expense Year to which the refund is
applicable, provided that in no event shall the amount to be refunded to Tenant
for any such Expense Year exceed the total amount paid by Tenant as Additional
Rent under this Exhibit C for such Expense Year.  If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord upon
demand Tenant’s Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to this Lease.  Notwithstanding anything to the
contrary contained in this Section 1.1.5.3 (except as set forth in
Section 1.1.5.4, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, and (iii) any items paid by
Tenant under Section 4.2 of the Lease.
 
1.1.5.4           Notwithstanding anything to the contrary set forth in this
Lease, the amount of Tax Expenses for the Base Year and any Expense Year shall
be calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from
Tax Expenses, but rather shall be the sole property of Landlord.  Landlord and
Tenant acknowledge that this Section 1.1.5.4 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual maximum allowable increase in Tax Expenses (as such statutory increase
may be modified by subsequent legislation), or (B) the inclusion or exclusion of
Tax Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Sections 1.1.5.1 through 1.1.5.3, above.
 
1.1.6           “Tenant’s Share” shall mean the percentage set forth in
Section 6 of the Summary.
 
1.2           Allocation of Direct Expenses.  The parties acknowledge that the
Building is part of a multi-office building project (including retail components
and a separate parking structure) consisting of the Building and four (4) Other
Buildings located on the Project , and that certain Direct Expense incurred in
connection with the Project (i.e., the Operating Expenses and Tax Expenses)
shall be shared among the Building and/or such Other Buildings, while certain
other Direct Expenses which are solely attributable to the Building and such
Other Buildings, as applicable, shall be allocated directly to the Building and
the Other Buildings, respectively.  Accordingly, Direct Expenses are determined
annually for the Project as a whole, and a portion of the Direct Expenses, which
portion shall be determined by Landlord on an equitable basis, shall be
allocated to the Building (as opposed to the tenants of the Other Buildings),
and such portion so allocated to the Building shall be the amount of Direct
Expenses with respect to the Building upon which Tenant’s Share shall be
calculated.  Such portion of the Direct Expenses allocated to the Building shall
include all Direct Expenses which are attributable solely to the Building, and
an equitable portion of the Direct Expenses attributable to the Project as a
whole.  Notwithstanding anything to the contrary herein, Landlord, at its
option, may elect to allocate all or any part of the Operating Expenses and Tax
Expenses on a Project-wide basis, and Tenant shall pay Tenant’s Share of
Increased Operating Expenses and Increased Tax Expenses based solely on its
Project-based percentage as shown in the Summary.
 
1.3           Calculation and Payment of Additional Rent.  If for any Expense
Year ending or commencing within the Lease Term, Tenant’s Share of Direct
Expenses for such Expense Year exceeds Tenant’s Share of Direct Expenses
applicable to the Base Year, then Tenant shall pay to Landlord, in the manner
set forth in Section 1.3.1, below, and as Additional Rent, an amount equal to
the excess (the “Excess”).
 
 
5

--------------------------------------------------------------------------------

 
 
1.3.1           Statement of Actual Building Direct Expenses and Payment by
Tenant. Landlord shall give to Tenant following the end of each Expense Year, a
statement (the “Statement”) which shall state in general major categories the
Building Direct Expenses incurred or accrued for the Base Year or such preceding
Expense Year, as applicable, and which shall indicate the amount of the
Excess.  Landlord shall use commercially reasonable efforts to deliver such
Statement to Tenant on or before May 1 following the end of the Expense Year to
which such Statement relates.  Upon receipt of the Statement for each Expense
Year commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, within thirty (30) days after receipt of the Statement, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as “Estimated Excess,” as that term is defined in
Section 1.3.2, below, and if Tenant paid more as Estimated Excess than the
actual Excess, Tenant shall receive a credit in the amount of Tenant’s
overpayment against Rent next due under this Lease.  The failure of Landlord to
timely furnish the Statement for any Expense Year shall not prejudice Landlord
or Tenant from enforcing its rights under this Exhibit C.  Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of Building Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall, within thirty (30) days after receipt of the Statement, pay to Landlord
such amount, and if Tenant paid more as Estimated Excess than the actual Excess,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment.  The provisions of this Section 1.3.1 shall
survive the expiration or earlier termination of the Lease
Term.  Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant’s Share of any Building Direct Expenses attributable to
any Expense Year which are first billed to Tenant more than two (2) calendar
years after the Lease Expiration Date, provided that in any event Tenant shall
be responsible for Tenant’s Share of Direct Expenses which (x) were levied by
any governmental authority or by any public utility companies, and (y) Landlord
had not previously received an invoice therefor and which are currently due and
owing (i.e., costs invoiced for the first time regardless of the date when the
work or service relating to this Lease was performed), at any time following the
Lease Expiration Date which are attributable to any Expense Year.
 
1.3.2           Statement of Estimated Building Direct Expenses. In addition,
Landlord shall give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth in general major categories Landlord’s
reasonable estimate (the “Estimate”) of what the total amount of Building Direct
Expenses for the then-current Expense Year shall be and the estimated excess
(the “Estimated Excess”) as calculated by comparing the Building Direct Expenses
for such Expense Year, which shall be based upon the Estimate, to the amount of
Building Direct Expenses for the Base Year.  Landlord shall use commercially
reasonable efforts to deliver such Estimate Statement to Tenant on or before
May 1 following the end of the Expense Year to which such Estimate Statement
relates.  The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Additional Rent under this Exhibit C, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary.  Thereafter, Tenant shall pay, within thirty
(30) days after receipt of the Estimate Statement, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the second to last sentence of this Section 1.3.2).  Such fraction shall have
as its numerator the number of months which have elapsed in such current Expense
Year, including the month of such payment, and twelve (12) as its
denominator.  Until a new Estimate Statement is furnished (which Landlord shall
have the right to deliver to Tenant at any time), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.  Throughout the Lease Term Landlord shall maintain books and
records with respect to Building Direct Expenses in accordance with generally
accepted real estate accounting and management practices, consistently applied.
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
TOWER PLAZA
 
RULES AND REGULATIONS
 
Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the  Project.  In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
 
1.             Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent.  Tenant shall bear the cost of any lock
changes or repairs required by Tenant.  Two keys will be furnished by Landlord
for the Premises, and any additional keys required by Tenant must be obtained
from Landlord at a reasonable cost to be established by Landlord.  Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.
 
2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.
 
3.             Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the Highway 92/101 corridor in central San Mateo County, California
area.  Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building.  Any tenant, its employees,
agents or any other persons entering or leaving the Building at any time when it
is so locked, or any time when it is considered to be after normal business
hours for the Building, may be required to sign the Building register.  Access
to the Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access to the
Building.  Landlord will furnish passes to persons for whom Tenant requests same
in writing.  Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such
persons.  The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.
 
 Landlord shall provide Tenant as of the commencement of the Term of its lease
with one keyless fobs for each 250 square feet of rentable space in such
Tenant’s Premises for access to the Building and elevator.  All additional
keyless fobs requested by Tenant and any replacement for any lost or damaged
keyless fobs will be provided by Landlord at a cost established by Landlord from
time to time for each additional or replaced keyless fob, as cost may be
increased by Landlord from time to time.
 
4.             No furniture, freight or equipment of any kind shall be brought
into the Building without prior notice to Landlord.  All moving activity into or
out of the Building shall be scheduled with Landlord and done only at such time
and in such manner as Landlord designates.  Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight.   Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Building, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.
 
 
1

--------------------------------------------------------------------------------

 
 
5.              No furniture, packages, supplies, equipment or merchandise will
be received in the Building or carried up or down in the elevators, except
between such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
 
6.             The requirements of Tenant will be attended to only upon
application at the management office for the Project or at such office location
designated by Landlord.  Employees of Landlord shall not perform any work or do
anything outside their regular duties unless under special instructions from
Landlord.
 
7.             No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord.  Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.
 
8.             The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein.  The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose servants, employees, agents,
visitors or licensees shall have caused same.
 
9.             Tenant shall not overload the floor of the Premises, nor mark,
drive nails or screws, or drill into the partitions, woodwork or drywall or in
any way deface the Premises or any part thereof without Landlord’s prior written
consent.  Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.
 
10.            Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
 
11.           Tenant shall not use or keep in or on the Premises, the Building,
or the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material.  Tenant shall provide material safety
data sheets for any Hazardous Material used or kept on the Premises.
 
12.           Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.
 
13.           Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way.  Tenant shall not throw anything out of doors, windows or skylights or down
passageways.
 
14.           Tenant shall not bring into or keep within the Project, the
Building or the Premises any firearms, animals, birds, aquariums, except
seeing-eye dogs or other seeing-eye animals or other animals or equipment
required by any disabled employee or invitee of Tenant, or except in areas
designated by Landlord, bicycles or other vehicles.
 
15.           No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
 
 
2

--------------------------------------------------------------------------------

 
 
16.           The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises provided for in the Summary.  Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord.  Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.
 
17.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
 
18.           Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.  Furthermore, in no
event shall Tenant, its employees or agents smoke tobacco products within the
Building or within seventy-five feet (75’) of any entrance into the Building or
into any other Project building.
 
19.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall participate in recycling
programs undertaken by Landlord.
 
20.           Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage in
San Mateo, California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.  If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant’s expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.
 
21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.
 
22.           Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
 
23.           No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord, and no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises other than Landlord standard
drapes.  All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance in writing by
Landlord.  Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the prior written consent of Landlord.  Tenant
shall be responsible for any damage to the window film on the exterior windows
of the Premises and shall promptly repair any such damage at Tenant’s sole cost
and expense.  Tenant shall keep its window coverings closed during any period of
the day when the sun is shining directly on the windows of the Premises.  Prior
to leaving the Premises for the day, Tenant shall draw or lower window coverings
and extinguish all lights.  Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.
 
 
3

--------------------------------------------------------------------------------

 
 
24.           The sashes, sash doors, skylights, windows, and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
 
25.           Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.
 
26.           Tenant must comply with any governmental “NO-SMOKING”
ordinances.  If Tenant is required under the ordinance to adopt a written
smoking policy, a copy of said policy shall be on file in the office of the
Building.  In addition, no smoking of any substance shall be permitted within
the Project except in specifically designated outdoor areas.  Within such
designated outdoor areas, all remnants of consumed cigarettes and related
paraphernalia shall be deposited in ash trays and/or waste receptacles.  No
cigarettes shall be extinguished and/or left on the ground or any other surface
of the Project.  Cigarettes shall be extinguished only in
ashtrays.  Furthermore, in no event shall Tenant, its employees or agents smoke
tobacco products or other substances (x) within any interior areas of the
Project, or (y) within two hundred feet (200’) of the main entrance of the
Building, or (z) within seventy-five feet (75’) of any other entryways into the
Building.
 
27.           Tenant hereby acknowledges that Landlord shall have no obligation
to provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof.  Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.
 
28.           All office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise and annoyance.
 
29.           Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.
 
30.           No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.
 
31.           No tenant shall use or permit the use of any portion of the
Premises for living quarters, sleeping apartments or lodging rooms.
 
32.           Tenant shall not purchase spring water, towels, janitorial or
maintenance or other similar services from any company or persons not approved
by Landlord.  Landlord shall approve a sufficient number of sources of such
services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.
 
 
4

--------------------------------------------------------------------------------

 
 
33.           Tenant shall install and maintain, at Tenant’s sole cost and
expense, an adequate, visibly marked and properly operational fire extinguisher
next to any duplicating or photocopying machines or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.
 
PARKING RULES AND REGULATIONS
 
In addition to any parking provisions contained in the Lease, the following
rules and regulations shall apply with respect to the use of the Project’s
parking facilities.
 
1.             Every parker is required to park and lock his/her own
vehicle.  All responsibility for damage to or loss of vehicles is assumed by the
parker and Landlord shall not be responsible for any such damage or loss by
water, fire, defective brakes, the act or omissions of others, theft, or for any
other cause.
 
2.             Tenant shall not park or permit its employees to park in any
parking areas designated by Landlord as areas for parking by visitors to the
Project.  Tenant shall not leave vehicles in the parking areas overnight nor
park any vehicles in the parking areas other than automobiles, motorcycles,
motor driven or non-motor driven bicycles or four wheeled trucks.
 
3.             Parking stickers or any other device or form of identification
supplied by Landlord as a condition of use of the parking facilities shall
remain the property of Landlord.  Such parking identification device must be
displayed as requested and may not be mutilated in any manner.  The serial
number of the parking identification device may not be obliterated.  Devices are
not transferable and any device in the possession of an unauthorized holder will
be void.
 
4.              No extended term storage of vehicles shall be permitted.
 
5.              Vehicles must be parked entirely within painted stall lines of a
single parking stall.
 
6.             All directional signs and arrows must be observed.
 
7.             The speed limit within all parking areas shall be five (5) miles
per hour.
 
8.             Parking is prohibited:  (a) in areas not striped for parking; (b)
in aisles; (c) where “no parking” signs are posted; (d) on ramps; (e) in
cross-hatched areas; and (f) in reserved spaces and in such other areas as may
be designated by Landlord or Landlord’s parking operator.
 
9.             Loss or theft of parking identification devices, if any, must be
reported to Landlord’s property manager immediately, and a lost or stolen report
must be filed by the Tenant or user of such parking identification device at the
time.  Landlord has the right to exclude any vehicle from the parking facilities
that does not have an identification device.
 
10.           Any parking identification devices reported lost or stolen found
on any unauthorized car will be confiscated and the illegal holder will be
subject to prosecution.
 
11.           Washing, waxing, cleaning or servicing of any vehicle in any area
not specifically reserved for such purpose is prohibited.
 
12.           The parking operators, managers or attendants, if any, are not
authorized to make or allow any exceptions to these rules and regulations.
 
13.           If the Lease terminates for any reason whatsoever or if Tenant’s
right of possession of the Premises is terminated after a default, Tenant’s
right to park in the parking facilities shall terminate concurrently therewith.
 
14.           Landlord reserves the right to modify and/or adopt such other
reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems necessary for the operation of the parking
facilities.  Landlord may refuse to permit any person who violates these rules
to park in the parking facilities, and any violation of the rules shall subject
the vehicle to removal, at such vehicle owner’s expense.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Tenant shall not permit any parking by its employees, agents,
subtenants, customers, invitees, concessionaires or visitors on the streets
surrounding the Premises in violation of any ordinances or postings by any
public authorities having jurisdiction.
 
16.           Tenant’s parking spaces shall be used only for parking by vehicles
no larger than normally sized passenger automobiles, vans and sport utility
vehicles.  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.  If Tenant permits or allows any of the
prohibited activities described herein, then Landlord shall have the right, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost thereof to Tenant, which cost
shall be payable by Tenant upon demand by Landlord.
 
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
TOWER PLAZA
 
FORM OF TENANT’S ESTOPPEL CERTIFICATE
 
The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of ___________, 200   by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at ______________, _______________,
California ____________, certifies as follows:
 
1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.
 
2.             The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.
 
3.             Base Rent became payable on ____________.
 
4.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
 
5.             Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
thereto except as follows:
 
6.             Tenant shall not modify the documents contained in Exhibit A
without the prior written consent of Landlord’s mortgagee.
 
7.             All monthly installments of Base Rent, all Additional Rent and
all monthly installments of estimated Additional Rent have been paid when due
through ___________.  The current monthly installment of Base Rent is
$_____________________.
 
8.             All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and to Tenant’s
knowledge, Landlord is not in default thereunder.  In addition, the undersigned
has not delivered any notice to Landlord regarding a default by Landlord
thereunder.
 
9.             No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except as provided in the Lease.
 
10.           As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.
 
11.           If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.
 
12.           There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.
 
 
1

--------------------------------------------------------------------------------

 
 
13.           Other than in compliance with all applicable laws and incidental
to the ordinary course of the use of the Premises, the undersigned has not used
or stored any hazardous substances in the Premises.
 
14.           To the undersigned’s knowledge, all improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any
improvement work have been paid in full.
 
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
 
Executed at ______________ on the ____ day of ___________, 20__.
 

 
“Tenant”:
                                                                                                        
,
a                                                                                                       
By:                                                                                                   
Its:                                                                                                   
By:                                                                                                  
Its:                                                                                                   



 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
TOWER PLAZA
 
NOTICE OF LEASE TERM DATES
 
To:
_______________________

 
 
_______________________

 
 
_______________________

 
 
_______________________

 
 
Re:
Office Lease dated ____________, 20__ between ____________________, a
_____________________ (“Landlord”), and _______________________, a
_______________________ (“Tenant”) concerning Suite ______ on floor(s)
__________ of the office building located at ____________________________,
_______________, California.

 
Ladies and Gentlemen:
 
In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:
 
 
1.
The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

 
 
2.
Rent commenced to accrue on __________________, in the amount of
________________.

 
 
3.
If the Commencement Date is other than the first day of the month, the first
billing will contain a pro rata adjustment.  Each billing thereafter shall be
for the full amount of the monthly installment as provided for in the Lease.

 
 
4.
Your rent checks should be made payable to __________________ at
___________________.

 
 
5.
The exact number of rentable square feet within the Premises is ____________
square feet.

 
 
6.
Tenant’s Share as adjusted based upon the exact number of rentable square feet
within the Premises is ________%.

 
 
 

 
“Landlord”:
                                                                                                        
,
a                                                                                                      
  
 
By:                                                                                                  
Its:                                                                                                   
Agreed to and Accepted
as of ____________, 20__.
 
“Tenant”:
                                                                                                        
,
a                                                                                                      
  
 
By:                                                                                                  
Its:                                                                                                                              
 

 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
OPTION TO EXTEND
 
This Exhibit G forms a part of that certain Office Lease (the “Lease”) by and
between 2121 El Camino Investors, LLC, a Delaware limited liability company, as
Landlord, and Selectica, Inc., a Delaware corporation, as Tenant, to which this
Exhibit is attached.
 
1.             Definitions and Conflict.  All capitalized terms referred to in
this Exhibit shall have the same meaning as provided in the Lease, except as
expressly provided to the contrary in this Addendum.  In case of any conflict
between any term or provision of the Lease and any exhibits attached thereto and
this Exhibit, this Exhibit shall control.
 
2.             Option Right.  Landlord hereby grants the Original Tenant and its
“Permitted Transferees,” as that term is set forth in Section 14.8 of this
Lease, one (1) option to extend the initial Lease Term for the entire Premises
by a period of two (2) years (“Option Term”).  Such option shall be exercisable
only by Notice delivered by Tenant to Landlord as provided below, provided that,
as of the date of delivery of such Notice, (i) Tenant is not then in default
under this Lease (beyond any applicable notice and cure periods), (ii) Tenant
has not been in default under this Lease (beyond any applicable notice and cure
periods) more than once during the prior twelve (12) month period, (iii) Tenant
has not been in default under this Lease (beyond any applicable notice and cure
periods) more than three (3) times during the Lease Term, and (iv) there has
been no material adverse change in Tenant’s financial condition during the prior
twenty-four (24)-month period.  Upon the proper exercise of such option to
extend, and provided that, as of the end of the Lease Term, (A) Tenant is not in
default under this Lease (beyond any applicable notice and cure periods),
(B) Tenant has not been in default under this Lease (beyond any applicable
notice and cure periods) more than once during the prior twelve (12) month
period, (C) Tenant has not been in default under this Lease (beyond any
applicable notice and cure periods) more than three (3) times during the Lease
Term, and (D) there has been no material adverse change in Tenant’s financial
condition during the prior twenty-four (24)-month period, then the Lease Term,
as it applies to the entire Premises, shall be extended for a period of two (2)
years.  The rights contained in this Section 2 shall only be exercised by the
original party signing the Lease as Tenant or its Permitted Transferee (and not
any other assignee, sublessee or other transferee), if such original Tenant
and/or its Permitted Transferee is in occupancy of the entire then-existing
Premises.
 
2.1           Option Rent.  The Rent payable by Tenant during the Option Term
(the “Option Rent”) shall be equal to the Market Rent as set forth below.  For
purposes of this Exhibit, the term “Market Rent” shall mean rent (including
additional rent, and considering (x) any “base year” or “expense stop”
applicable thereto, as well as (y) the inclusion of any utility expenses as a
part thereof), including all escalations, at which tenants, as of the
commencement of the term are, pursuant to transactions completed within the
twenty-four (24) months prior to the first day of the Option Term, leasing
non-sublease, non-encumbered, non-synthetic, non-equity space (unless such space
was leased pursuant to a definition of “fair market” comparable to the
definition of Market Rent) comparable in size, location and quality to the
Premises for a “Comparable Term,” as that term is defined in this Section 2.1
(the “Comparable Deals”), which comparable space is located in the “Comparable
Buildings,” as that term is defined in this Section 2.1, giving appropriate
consideration to the annual rental rates per rentable square foot, the standard
of measurement by which the rentable square footage is measured, the ratio of
rentable square feet to usable square feet, and taking into consideration only,
and granting only, the following concessions (provided that the rent payable in
Comparable Deals in which the terms of such Comparable Deals are determined by
use of a discounted fair market rate formula shall be equitably increased in
order that such Comparable Deals will not reflect a discounted rate)
(collectively, the “Rent Concessions”):  (a) rental abatement concessions or
build-out periods, if any, being granted such tenants in connection with such
comparable spaces; (b) improvements or allowances provided or to be provided for
such comparable space, taking into account the value of the existing
improvements in the Premises, such value to be based upon the age, quality and
layout of the improvements and the extent to which the same could be utilized by
general office users as contrasted with this specific Tenant, (c) Proposition 13
protection, and (d) all other monetary concessions, if any, being granted such
tenants in connection with such comparable space; provided, however, that
notwithstanding anything to the contrary herein, no consideration shall be given
to the fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with the applicable term or the fact that the
Comparable Deals do or do not involve the payment of real estate brokerage
commissions.  The term “Comparable Term” shall refer to the length of the lease
term, without consideration of options to extend such term, for the space in
question.  In addition, the determination of the Market Rent shall include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant’s rent obligations during any Option Term.  Such determination shall be
made by reviewing the extent of financial security then generally being imposed
in Comparable Transactions upon tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants).  If in
determining the Market Rent, Tenant is entitled to a improvement or comparable
allowance for the improvement of the Premises (the “Option Term Improvement
Allowance”), Landlord may, at Landlord’s sole option, elect any or a portion of
the following:  (A) to grant some or all of the Option Term Improvement
Allowance to Tenant in the form as described above (i.e., as an improvement
allowance), and/or (B) to reduce the rental rate component of the Market Rent to
be an effective rental rate which takes into consideration that Tenant will not
receive the total dollar value of such excess Option Term Improvement Allowance
(in which case the Option Term Improvement Allowance evidenced in the effective
rental rate shall not be granted to Tenant).  The term “Comparable Buildings”
shall mean the Building and other first-class institutionally-owned office
buildings which are comparable to the Building in terms of age (based upon the
date of completion of construction or major renovation as to the building
containing the portion of the Premises in question), quality of construction,
including finishes for both the interior of the Premises and the Common Areas,
architectural identity of Building profile, level of services and amenities
(including the type (e.g., surface, covered, subterranean) and amount of
parking), size and appearance, and are located in the “Comparable Area,” which
is the Highway 92/101 corridor in central San Mateo County, California area.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2           Exercise of Option.  The option contained in this Section 2 shall
be exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2.  Tenant shall deliver notice (the “Exercise Notice”) to Landlord
not more than twelve (12) months nor less than nine (9) months prior to the
expiration of the initial Lease Term, stating that Tenant is exercising its
option.  Concurrently with such Exercise Notice, Tenant shall deliver to
Landlord Tenant’s calculation of the Market Rent (the “Tenant’s Option Rent
Calculation”).  Landlord shall deliver notice (the “Landlord Response Notice”)
to Tenant on or before the date which is thirty (30) days after Landlord’s
receipt of the Exercise Notice and Tenant’s Option Rent Calculation (the
“Landlord Response Date”), stating that (A) Landlord is accepting Tenant’s
Option Rent Calculation as the Market Rent, or (B) rejecting Tenant’s Option
Rent Calculation and setting forth Landlord’s calculation of the Market Rent
(the “Landlord’s Option Rent Calculation”).  Within ten (10) business days of
its receipt of the Landlord Response Notice, Tenant may, at its option, accept
the Market Rent contained in the Landlord’s Option Rent Calculation.  If Tenant
does not affirmatively accept or Tenant rejects the Market Rent specified in the
Landlord’s Option Rent Calculation, the parties shall follow the procedure, and
the Market Rent shall be determined as set forth in Section 2.3.
 
2.3           Determination of Market Rent.  In the event Tenant objects or is
deemed to have objected to the Market Rent, Landlord and Tenant shall attempt to
agree upon the Market Rent using reasonable good-faith efforts.  If Landlord and
Tenant fail to reach agreement within thirty (30) days following Tenant’s
objection or deemed objection to the Landlord’s Option Rent Calculation (the
“Outside Agreement Date”), then, within two (2) business days following such
Outside Agreement Date, (x) Landlord may reestablish the Landlord’s Option Rent
Calculation by delivering written notice thereof to Tenant, and (y) Tenant may
reestablish the Tenant’s Option Rent Calculation by delivering written notice
thereof to Tenant.  If Landlord and Tenant thereafter fail to reach agreement
within seven (7) business days of the Outside Agreement Date, then in connection
with the Option Rent, Landlord’s Option Rent Calculation and Tenant’s Option
Rent Calculation, each as most recently delivered to the other party pursuant to
Section 2.2 or Section 2.3, shall be submitted to the “Neutral Arbitrator,” as
that term is defined in Section 2.3.1 of this Exhibit, pursuant to this
Section 2.3.  The submittals shall be made concurrently with the selection of
the Neutral Arbitrator pursuant to this Section 2.2.4 and shall be submitted to
arbitration in accordance with Section 2.3.1 through 2.3.4 of this Exhibit, but
subject to the conditions, of this Exhibit.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3.1           Landlord and Tenant shall mutually, reasonably appoint one (1)
arbitrator who shall by profession be a real estate broker, appraiser or
attorney who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing (or appraisal, as the case may be) of
first-class office building properties in the Comparable Area (the “Neutral
Arbitrator”).  The determination of the Neutral Arbitrator shall be limited
solely to the issue of whether Landlord’s Option Rent Calculation or Tenant’s
Option Rent Calculation, each as submitted to the Neutral Arbitrator pursuant to
Section 2.3, above, is the closest to the actual Market Rent as determined by
such Neutral Arbitrator, taking into account the requirements of Section 2.1 of
this Exhibit.  Such Neutral Arbitrator shall be appointed within fifteen (15)
days after the applicable Outside Agreement Date.  Neither the Landlord nor
Tenant may, directly or indirectly, consult with the Neutral Arbitrator prior to
subsequent to his or her appearance.  The Neutral Arbitrator shall be retained
via an engagement letter jointly prepared by Landlord’s counsel and Tenant’s
counsel.
 
2.3.2           The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Market Rent and determine whether the
Landlord’s Option Rent Calculation or Tenant’s Option Rent Calculation, each as
submitted to the Neutral Arbitrator pursuant to Section 2.3, above, is closest
to Market Rent as determined by such Neutral Arbitrator and simultaneously
publish a ruling (“Award”) indicating whether Landlord’s Option Rent Calculation
or Tenant’s Option Rent Calculation is closest to the Market Rent as determined
by such Neutral Arbitrator.  Following notification of the Award, the Landlord’s
Option Rent Calculation or Tenant’s Option Rent Calculation, whichever is
selected by the Neutral Arbitrator as being closest to Market Rent, shall become
the then applicable Option Rent.
 
2.3.3           The Award issued by such Neutral Arbitrator shall be binding
upon Landlord and Tenant.
 
2.3.4           If Landlord and Tenant fail to appoint the Neutral Arbitrator
within fifteen (15) days after the applicable Outside Agreement Date, either
party may petition the presiding judge of the Superior Court of Contra Costa
County to appoint such Neutral Arbitrator subject to the criteria in Section 2.3
of this Exhibit, or if he or she refuses to act, either party may petition any
judge having jurisdiction over the parties to appoint such Neutral Arbitrator.
 
2.3.5           The cost of arbitration shall be paid by Landlord and Tenant
equally.
 
 
3

--------------------------------------------------------------------------------

 


 
EXHIBIT H
 
ASBESTOS NOTIFICATION TO TENANTS


                The California Asbestos Notification Law and the asbestos
regulations of the California Occupational Safety and Health Administration
("Cal/OSHA") require that notices be given periodically to certain persons
regarding commercial buildings in which asbestos-containing material ("ACM") is
present.  In compliance with these laws, we are providing this notice to inform
you of asbestos-related information obtained during the past year for the
building located at the Bayview Plaza buildings located at 2121 South El Camino
Real, San Mateo, California (the "Property").


                ACM surveys of the Property identify the presence, type, and
location of the ACM.  The surveys show that ACM may be present in various
locations in the Property in the following materials: fireproofing located above
the drop ceilings, floor tiles, mastic, and duct tape insulation.  ACM may also
be present in the floor tile and mastics (in areas not tested), wall and ceiling
materials, roofing materials, and pipe and other thermal system insulation.

 
                Property management has adopted an Asbestos Management Plan
(AMP) that contains asbestos-related policies and work procedures.  The AMP
contains rules for tenants, contractors, and other workers that require them to
obtain work permits before doing any work in or to areas of the Property where
ACM is located, and to perform such work in compliance with the asbestos work
procedures which meet or exceed the relevant state and federal standards.  The
AMP rules include a restrictions on the moving, drilling, boring, or otherwise
disturbing ACM by anyone not authorized or qualified to perform such work.  In
addition, Property management requests that persons not disturb the drop
ceilings or the fireproofing above the ceilings by hanging posters or pictures,
sticking objects into the material, or otherwise disturbing the material in any
way.  The AMP is designed to protect the health and safety of tenants,
employees, contractors, and others.


                The AMP has been implemented to prevent airborne asbestos
exposure to Property occupants. Asbestos is listed under Proposition 65 as a
chemical known to the State of California to cause cancer.  However, the mere
presence of undisturbed and non-friable ACM in a building does not present a
health hazard.  Asbestos exposure can cause asbestosis and other respiratory
diseases.  There are uncertainties as to the level of exposure that can cause
disease.  If you would like to obtain further information regarding potential
health risks or impacts of airborne asbestos, please contact the Cal/OSHA at
(415) 703-5210 or the Federal Occupational Safety and Health Administration
Region IX at (415) 975-4310.


                Asbestos information, including survey reports, and the AMP are
available for your review during normal business hours at the management
office.  If you wish to examine these documents, please make an appointment by
calling the Landlord’s property manager.
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
LIST OF EXISTING PERSONAL PROPERTY
 
The furniture shown in the outline of the Premises below, excluding any chairs
even if depicted (since there are no chairs in the space), plus the following
additional furniture:
 


Two (2) beige 2-drawer desk file cabinets
Six beige 3-drawer desk file cabinet
Twenty-seven (27) Grey 3-drawer desk file cabinet
Four (4) maple rectangular tables
Image 2 [im2a.jpg]
 

 
 
 